                            UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
    DENIS MARC AUDET, et al.,

          Plaintiffs,                                           No. 3:16-cv-0940 (MPS)


          v.


    STUART A. FRASER, GAW MINERS, LLC, and
    ZENMINER, LLC,

          Defendants.


                           RULING ON CLASS CERTIFICATION
        This case comes from the brave new world of cryptocurrency. The Plaintiffs are

individuals who invested in products that ostensibly allowed them to share in the profits

generated by “mining” – or solving complex mathematical problems to clear transactions in –

digital currency. They are suing two companies that sold them these products and an individual

who allegedly controlled these companies, claiming they were defrauded in violation of federal

and state securities laws and the common law. I must decide whether the Plaintiffs may

represent a class of such investors under Rule 23 of the Federal Rules of Civil Procedure. I

conclude they may do so and thus grant their motion to certify the class, although I narrow the

proposed class to address valid objections raised by the individual Defendant, who is at this point

the only active Defendant in the case.1 I deny the Defendant’s motion to exclude the Plaintiffs’

expert declarations as moot because I do not rely on them to reach this conclusion.


1
 The Plaintiffs originally sued Homero Joshua Garza, Stuart A. Fraser, GAW Miners LLC, and
ZenMiner LLC, ECF No. 1 at ¶¶ 17-20, but later dropped all claims against Garza, ECF No. 52.
Fraser, the only active Defendant, states that the Plaintiffs agreed to dismiss all claims against
Garza in exchange for his cooperation and provision of information. ECF No. 62. The operative
complaint alleges four claims against Fraser and four claims against the Companies (GAW
                                                 1
                                         BACKGROUND2
      I.       Garza and Fraser

            In 2003, Homero Joshua Garza, who would later become the CEO of GAW Miners LLC

(“GAW Miners”) and ZenMiner LLC (“ZenMiner,” together with GAW Miners, “the

Companies”), first met Stuart A. Fraser, the remaining active Defendant in this case. ECF No. 57

at ¶ 33. Over the next several years, Fraser, who was the Vice-Chairman of an investment bank

called Cantor Fitzgerald, invested in various computer-related business ventures that Garza

managed. Id. at ¶¶ 34-37. Although they did not formalize all of their business relationships, they

had an understanding that Garza would serve as CEO of their respective companies and Fraser

would serve as “the Board.” Id. at ¶ 34. They also had a close personal relationship. Id. at ¶¶ 39-

42.

      II.      The Companies

            Garza incorporated GAW Miners in March 2014 and served as its CEO. Id. at ¶ 46.

When the company first started, Fraser invested approximately $135,000 into the business; later

that year, he provided the company with three loans of $200,000 each. Id. at ¶ 47. He also

provided GAW Miners and Garza short-term loans. Id. Fraser served as “the Board,” id. at ¶ 46,

and he and Garza each owned half the company under an earlier agreement concerning

ownership of their joint ventures, id. at ¶ 48. They ultimately agreed to set aside 18% of the


Miners LLC and ZenMiner LLC). ECF No. 57. The Companies did not appear and the Plaintiffs
filed a motion for default entry under Federal Rule of Civil Procedure 55(a). ECF No. 68. The
Court granted this motion. ECF No. 71. The Plaintiffs also filed a motion for default judgment as
to the Companies under Federal Rule of Civil Procedure 55(b). ECF No. 69. The Court denied
the motion without prejudice to its renewal after the Court enters judgment with respect to
Fraser. ECF No. 71.
2
  These facts are drawn from the operative complaint, the parties’ briefs on class certification,
and the accompanying affidavits and exhibits, with the exception of Plaintiffs’ expert
declarations, which I do not rely on. The historical facts are largely undisputed; the inferences to
be drawn from them are hotly disputed.
                                                  2
equity in GAW Miners for investors or employees. Id. A few months later, in July 2014, Garza

incorporated ZenMiner. Id. at ¶¶ 20, 78. Garza and Fraser owned and controlled ZenMiner with

Garza serving as the Managing Member. Id. at ¶¶ 20, 78.

                    Virtual Currency

        The Companies offered various products and services related to virtual currency. Virtual

currency is a digital representation of value that can be traded and functions as a medium of

exchange. Id. at ¶ 25. Unlike fiat currency, which is money designated by a country as its legal

tender, virtual currency does not have legal tender status in any jurisdiction. Id. The most widely

adopted virtual currency is Bitcoin, but there are also other virtual currencies in use, known as

“altcoins.” Id. An individual can “mine” virtual currency by using software to solve complex

algorithms that validate groups of transactions in that virtual currency. Id. at ¶¶ 26, 28. Each unit

of virtual currency has a “blockchain” that serves as an electronic public ledger of all

transactions in that currency. Id. at ¶ 27. The first miner to confirm the transactions in a

particular block and write them into the blockchain is rewarded with newly-issued virtual

currency. Id. at ¶ 28.

        As competition among miners increases, more computer processing power becomes

necessary to mine Bitcoin and other virtual currencies. Id. at ¶ 29. The processing power of a

computer used to confirm virtual currency transactions is measured by its “hash rate,” which

represents the number of calculations it can perform per second. Id. Sometimes, miners combine

their computing power into mining pools to increase their chances of receiving a payout. Id. at ¶

30.




                                                  3
                    Hardware-Hosted Mining and Cloud-Hosted Mining

         Garza and Fraser founded GAW Miners to purchase virtual currency mining equipment

from overseas manufacturers and resell it to customers. Id. at ¶ 75. Later, in June 2014, GAW

Miners began selling “Hardware-Hosted Mining.” Id. at ¶ 77. Customers who purchased this

product were told that GAW Miners would host computer hardware in its own datacenter, but

allow customers to access and control their mining equipment via remote management software

offered by ZenMiner. Id. at ¶ 77. GAW Miners then began offering “Cloud-Hosting Mining” in

July 2014. Id. at ¶ 79. This was similar to Hardware-Hosted Mining, but customers were told

they could control their mining equipment through a ZenCloud3 account instead of through

remote management software. Id. In addition, those who purchased Cloud-Hosted Mining could

direct their equipment to engage in mining only through one of the handful of mining pools

offered on the ZenCloud website. Id. at ¶ 80. Customers of both products were told that they

could end their hosted service at any time and receive their physical equipment in the mail. Id. at

¶ 81.

         The Plaintiffs allege that in reality, GAW Miners purchased very few pieces of mining

equipment and did not have sufficient equipment to return to customers. Id. at ¶¶ 81, 89. They

further allege that GAW Miners was not directing customers’ computing power to any mining

pools, but was instead operating a Ponzi scheme whereby it used incoming funds from new

customers to pay existing customers the “returns” generated from mining activities. Id. at ¶¶ 89-

91. Once customers began to complain that they could not see the increase in power in the

mining pools they believed they had chosen to mine through ZenCloud, the Companies changed




3
    ZenMiner also did business under the name “ZenCloud.” ECF No. 57 at ¶ 20.
                                                 4
business models and offered customers the opportunity to convert their Cloud-Hosted machines

into another product, described in detail below, called Hashlets. Id. at ¶ 94.4

                   Hashlets

       The Companies began selling Hashlets in August 2014. Id. at ¶ 95. Hashlet customers

believed they were buying the right to profit from a slice of the computing power owned by the

Companies, but without the right to acquire a specific piece of mining equipment (unlike

customers of Hardware- and Cloud-Hosted Mining). Id. at ¶ 97. They were told that they could

direct their Hashlets to mine in one of the particular mining pools available through ZenCloud

and that they would receive a share of the payout earned by that pool’s mining activity. Id. at ¶¶

98, 100. The majority of investors bought Hashlets with U.S. currency or Bitcoin, but others

bought Hashlets by converting the value of their Cloud-Hosted Mining equipment. Id. at ¶ 99.

Investors were charged maintenance fees to pay for the upkeep of the equipment purportedly

behind the Hashlets and these fees were deducted from their ZenCloud accounts daily. Id. at ¶

101. They could also request withdrawals, in Bitcoin, from their accounts. Id. at ¶ 101.

       The Hashlets could mine for Bitcoin or Altcoin (“Bitcoin/Altcoin-Hashlets”). Id. at ¶ 105.

But there were different types of Hashlets. Id. at ¶¶ 113-14. “Zen Hashlets” and “Prime

Hashlets” were two of the most expensive types as they purportedly allowed investors exclusive

access to ZenPool. Id. at ¶ 130. ZenPool was advertised as an advanced multi-pool—a pool that

mines for both Bitcoin and Altcoin depending on the profitability of each coin—with the highest

and most reliable payout. Id. at ¶ 129. The Plaintiffs allege that, contrary to these representations,

there was no ZenPool. Id. at ¶ 131. Instead, they allege that GAW Miners determined the daily




4
 The Plaintiffs are not seeking to include purchasers of Hardware-Hosted Mining or Cloud-
Hosted Mining in the class definition.
                                                  5
payout by examining the publicly-available payouts of other pools and picking a higher number.

Id. at ¶ 132.

        The Plaintiffs allege that the Companies dramatically oversold their computing capacity

such that they did not engage in mining with even close to the amount of computing power that

they sold in Hashlets. Id. at ¶¶ 108, 112. Specifically, they allege that the Companies falsely

claimed that Hashlets were engaged in mining when they knew that few Hashlets were actually

supported by mining activity. Id. at ¶¶ 117, 122. When customers inquired about where their

hashing power was being used, Garza admitted that GAW Miners was not sending its computing

power to the pools that investors had selected—he said that they were instead sending hashing

power to the Companies’ private pools, but assured customers that their payouts were still based

on the pools they selected. Id. at ¶ 124. The Plaintiffs allege that this representation was also

false as the Companies had nowhere near the amount of computing power required to support the

units of hashing power that had been sold through Hashlets. Id. They allege that the Companies

were running a Ponzi scheme by paying old investors primarily with funds from ongoing Hashlet

sales. Id. at ¶ 125.

        During the fall of 2014, the Companies experienced a drop in their revenue stream from

selling Hashlets and announced new investment opportunities. Id. at ¶ 134.

                       Hashpoints, Paycoin, Paybase, and HashStakers

        In November 2014, GAW Miners announced that it was planning to launch a new type of

virtual currency called “Paycoin.” Id. at ¶ 136. Before launching Paycoin, GAW Miners offered

its customers “Hashpoints,” which were promissory notes that could be purchased or mined and

then exchanged for Paycoin when Paycoin launched. Id. Customers could convert their

Hashlets—which up until that point mined for Bitcoin and/or Altcoin—to mine for Hashpoints



                                                  6
instead (“Hashpoint-Hashlets”). Id. at ¶ 138. Customers exchanged their Hashpoints for Paycoin

when GAW Miners processed the conversion in December 2014. Id. at ¶ 149.

       The Plaintiffs allege that the Companies’ “main motivation in offering Hashpoints was to

shift customers’ mining focus from bitcoin and altcoin to Hashpoints and Paycoin and to stave

off bitcoin payments to Hashlet-holders that GAW Miners could not make.” Id. at ¶ 136. In

marketing Paycoin, the Companies represented that they would ensure that the price of Paycoin

would not drop below a $20 per coin floor, id. at ¶ 141, that banks and investment firms were

providing financial backing, id. at ¶ 140, that there was significant financial support from outside

investors, id., and that well-known merchants like Amazon and Wal-Mart would accept Paycoin,

id. at ¶¶ 141-42. The Plaintiffs allege that none of these representations was true. Id. at ¶¶ 144,

153; ECF No. 97 at 38-39.

       Initially, Paycoin was placed into customers’ ZenCloud account wallets. ECF No. 57 at ¶

151. Then, GAW Miners introduced HashStakers, “digital wallets designed to hold Paycoin,”

which functioned as fixed-rate investment vehicles. Id. at ¶¶ 151-52. When customers deposited

their Paycoin in HashStakers, the Paycoin would be “locked up” for 30, 90, or 180 days, and

would yield a daily payout that was fixed by GAW Miners. Id. at ¶¶ 151-52. Customers could

purchase HashStakers or “upgrade” their Hashlets to HashStakers. Id. at ¶ 151.

       GAW Miners also developed a central exchange and marketplace for Paycoin called

Paybase. Id. at ¶ 153. However, Paybase was not ready when Paycoin launched. Id. In the

interim, other virtual currency exchanges created their own Paycoin exchanges. Id. The price of

Paycoin on these exchanges began to fall below $20. Id. at ¶ 154. Garza then announced that

GAW Miners would “move the market” and used $35,000 to trade Paycoin on an exchange

called Cryptsy; Paycoin began trading above $20 per coin after this action. Id. GAW Miners also



                                                  7
led customers to believe that it would take action to support the $20 floor when Paybase

launched. Id. However, when Paybase launched it lacked many of the promised features – such

as merchant adoption of Paycoin – and the price of Paycoin dropped. Id. at ¶¶ 155-56.

   III.         SEC Investigation & Criminal Prosecution

          The Securities and Exchange Commission began investigating Garza and GAW Miners.

ECF No. 107-1 at 223-227 (Exhibit A-42). Although it is unclear when the investigation began,

CoinFire (a news organization that publishes news related to Bitcoin and other cryptocurrencies)

published an article about it on January 19, 2015. Id.

          Then, on July 20, 2017, Garza pled guilty to wire fraud and stipulated to the following

conduct:

          1. From approximately May 2014 through January 2015, [Garza] operated a scheme to
          defraud victims out of money in connection with the procurement of virtual currency on
          their behalf.

          ...

          3. [Garza] founded multiple companies that were used in connection with this scheme to
          defraud related to virtual currency, including, among others, GAW, GAW Miners,
          ZenMiner, ZenCloud.

          4. [Garza’s] companies sold miners, access to miners, the right to purchase a virtual
          currency called “paycoin,” as well as “hashlets.” A hashlet entitled an investor to a share
          of the profits that GAW Miners and/or or ZenMiner would purportedly earn by mining
          virtual currencies using the computers that were maintained in their data centers. In other
          words, hashlet customers, or investors, were buying the rights to profit from a slice of the
          computing power owned by GAW Miners and ZenMiner.

          5. To generate business as well as attract customers and investors, [Garza] made multiple
          statements related to the scheme, including, among others:

           Statement                                   Truth
           ...                                         ...

           The hashlets the defendant’s companies      The defendant’s companies sold more
           sold engaged in the mining of virtual       hashlets than were supported by the
           currency.                                   computing power maintained in their data

                                                   8
                                                      centers. Stated differently, the defendant’s
                                                      companies sold the customers the right to
                                                      more virtual currency than the companies’
                                                      computing power could generate.
          The market value of a single paycoin        The defendant’s companies did not have a
          would not fall below $20 per unit           reserve of $100 million and could not
          because the defendant’s companies had       therefore drive up the value of Paycoin.
          a reserve of $100 million that the
          companies would use to purchase
          paycoins to drive up its price.

         6. [Garza] along with others, acting through his companies, applied money his companies
         had made from new hashlet investors and used it to pay older hashlet investors money
         that the companies owed them based on the purported mining GAW Miners and
         ZenMiner had done on the investors' behalf. . . .

ECF No. 96-1 at 113-14 (Exhibit A-21).
   IV.      The Lawsuit

         The Plaintiffs allege that the Companies (1) violated Section 10(b) of the Securities and

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-5; (2)

violated Sections 36b-29(a)(2) and 36b-4 of the Connecticut Uniform Securities Act; (3) violated

Conn. Gen. Stat. § 36b-29(a)(1); and (4) engaged in common law fraud. ECF No. 57 at ¶¶ 167-

173, 179-186, 192-195, 200-203. They allege that Fraser is liable as a control person or

aider/abettor under (1) Section 20(a) of the Securities and Exchange Act, 15 U.S.C. § 78t(a); (2)

Conn. Gen. Stat. § 36b-29(a)(2); (3) Conn. Gen. Stat. § 36b-29(c); and (4) common law fraud.

ECF No. 57 at ¶¶ 174-178, 187-191, 196-199, 204-207. The Plaintiffs seek to certify the

following class:

         All persons or entities who, between August 1, 2014, and December 1, 2015 purchased or
         acquired Hashlets, Hashpoints, HashStakers, and Paycoin from GAW Miners and
         ZenMiner. Excluded from the Class are any defendants, any parent, subsidiary, affiliate,
         agent or employee of any defendant, any co-conspirator and any governmental entity.




                                                  9
ECF No. 97 at 19. I held a hearing on the Plaintiffs’ class certification motion on April 12, 2019.

ECF No. 137 (transcript of hearing). After the hearing, I received supplemental submissions

from the parties. See ECF Nos. 138-140.

       For reasons explained below, I modify the class definition and GRANT the Plaintiffs’

motion to certify as to the following class:

       All persons or entities who, between August 1, 2014 and January 19, 2015, (1) purchased
       Hashlets, Hashpoints, HashStakers, or Paycoin; or (2) acquired Hashlets, Hashpoints,
       HashStakers, or Paycoin by converting, upgrading, or exchanging other products sold by
       the Companies. Excluded from the Class are any defendants, any parent, subsidiary,
       affiliate, or employee of any defendant, any co-conspirator, and any governmental
       agency.

Because the parties have not yet had a chance to comment on the modified class definition, they

may, by July 5, 2019, file briefs not exceeding 10 pages in which they address any new issues

raised by the modified class definition that the Court has not already addressed in this decision.

                                      LEGAL STANDARD

       “A plaintiff seeking certification of a Rule 23(b)(3) class action bears the burden of

satisfying the requirements of Rule 23(a)—numerosity, commonality, typicality, and adequacy

of representation—as well as Rule 23(b)(3)’s requirements: (1) that ‘the questions of law or fact

common to class members predominate over any questions affecting only individual members’

(the ‘predominance’ requirement); and (2) that ‘a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy’ (the ‘superiority’ requirement).”

In re Petrobras Securities, 862 F.3d 250, 260 (2d Cir. 2017) (quoting Fed. R. Civ. P. 23(a),

(b)(3)). The Second Circuit “has also recognized an implied requirement of ascertainability in

Rule 23, which demands that a class be sufficiently definite so that it is administratively feasible

for the court to determine whether a particular individual is a member.” Id. (internal quotation

marks and citation omitted).

                                                 10
       The party seeking class certification bears the burden of establishing each of Rule 23’s

requirements by a preponderance of the evidence. Amara v. CIGNA Corp., 775 F.3d 510, 519

(2d Cir. 2014). In determining whether a proposed class meets these requirements, the court must

resolve any factual disputes and find any facts relevant to this determination. In re Initial Public

Offerings Securities Litigation, 471 F.3d 24, 41 (2d Cir. 2006). The court’s obligation to make

such a determination “is not lessened by overlap between a Rule 23 requirement and a merits

issue, even a merits issue that is identical with a Rule 23 requirement.” Id.

       “[I]n an alleged securities fraud case, when a court is in doubt as to whether or not

to certify a class action, the court should err in favor of allowing the class to go forward.” In re

Blech Securities Litig., 187 F.R.D. 97, 102 (S.D.N.Y. 1999); see also Colozzi v. St. Joseph’s

Hosp. Health Ctr., 275 F.R.D. 75, 82 (N.D.N.Y. 2011) (“Doubts about whether Rule 23 has been

satisfied should be resolved in favor of certification.”). Accordingly, the Second Circuit

“accord[s] greater deference to district court decisions granting class certification than to

decisions declining to certify a class.” Johnson v. Nextel Commun. Inc., 780 F.3d 128, 137 (2d

Cir. 2015).

       Moreover, district courts have “the ability . . . to alter or modify the class, create

subclasses, and decertify the class whenever warranted.” Sumitomo Copper Litig. v. Credit

Lyonnais Rouse, Ltd., 262 F.3d 134, 139 (2d Cir. 2001); see also Fed. R. Civ. P. 23(c)(1)(C)

(“An order that grants or denies class certification may be altered or amended before final

judgment.”). Thus, “[i]f factual or legal underpinnings of the plaintiffs’ successful class

certification motion are undermined once they are tested [on the merits], a modification of the

order, or perhaps decertification, might then be appropriate.” Taylor v. The Hous. Auth. of New




                                                  11
Haven, 267 F.R.D. 36, 62 (D. Conn. 2010) (internal quotation marks omitted), aff’d sub

nom. Taylor ex rel. Wazyluk v. Hous. Auth. of City of New Haven, 645 F.3d 152 (2d Cir. 2011).

                                           DISCUSSION

   I.      Class Definition

        Fraser argues that the proposed class includes members who lack Article III standing and

do not meet the requirements of Rule 10(b) or the Connecticut Uniform Securities Act

(“CUSA”). ECF No. 107 at 10-11. With regard to Article III standing, he argues that “the class

would by definition include members who suffered no injury traceable to Defendants’ alleged

misconduct,” and points to those who broke even or profited from their purchases as well as

those who received them for free. Id. at 10. As to Rule 10(b), he argues that a plaintiff must

either be a purchaser or seller of the securities at issue, and that the proposed class includes

individuals who are neither. Id. at 10-11. Similarly, with regard to CUSA, he argues that only

“the person buying the security” can bring suit. Id. As discussed below, I agree with some of

these arguments and have modified the class definition accordingly; the remaining arguments

raised by Fraser do not preclude class certification.

                   Article III Standing

        In a class action, “only one of the named Plaintiffs is required to establish standing in

order to seek relief on behalf of the entire class.” C. States S.E. and S.W. Areas Health and

Welfare Fund v. Merck-Medco Managed Care, L.L.C., 504 F.3d 229, 241 (2d Cir. 2007). And

the court does “not require that each member of a class submit evidence of personal standing.”

Denney v. Deutsche Bank AG, 443 F.3d 253, 263 (2d Cir. 2006). “At the same time, no class

may be certified that contains members lacking Article III standing” and a “class must therefore

be defined in such a way that anyone within it would have standing.” Id. at 264.



                                                  12
        Article III standing consists of three elements: (1) “an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Here, Fraser

argues that the first element is not satisfied because the class “would by definition include

members who suffered no injury traceable to Defendants’ alleged misconduct.” ECF No. 107 at

10. More specifically, he argues that putative class members who “broke even or profited from

their investments in the Companies’ products,” who “received them for free” through

promotions, or who stole them as a result of “flaws in the Companies’ systems,” did not suffer

any injury. ECF No. 107 at 10-11.

        He is correct that any individuals who stole products or received them for free would not

have been injured by the alleged fraud. At oral argument, Plaintiffs’ counsel stated that his intent

in including in the class definition persons who merely “acquired” but did not purchase the

products was to capture “rollovers” or “exchanges,” such as persons who agreed to convert their

Hashlets from Bitcoin-earning to Hashpoint-earning and thereby “acquired” Hashpoints. ECF

No. 137 at 5. Accordingly, I revised the Plaintiffs’ proposed class definition to more closely

track this intent.

        I do not agree, however, that the class must also exclude those who “broke even or

profited” from their investment as this concern goes to damages rather than standing. A plaintiff

suffers an injury in a securities fraud case when she changes her position – such as by buying or

selling – as a result of a material misrepresentation. See, e.g., CSI Inv. Partners II, L.P. v.

Cendant Corp., 180 F. Supp. 2d 444, 458 (S.D.N.Y. 2001) (“In a securities fraud action, [the]

cognizable injury occurs at the time an investor enters . . . a transaction as a result of material

misrepresentations.”) (quoting Zola v. Gordon, 685 F. Supp. 354, 363 n. 10 (S.D.N.Y. 1988));



                                                   13
EIG Energy Fund XIV, L.P. v. Petroleo Brasileiro S.A., 246 F. Supp. 3d 52, 69 (D.D.C. 2017)

(explaining that, for fraud claims brought under Rule 10b, “it is well established that a plaintiff

suffers legal injury at the moment she makes her investment, not when she suffers actual losses,”

and that there is “no reason for differentiating between when an injury arises for common law

fraud and for Rule 10b–5” as “standing to raise a Rule 10b–5 securities fraud claim . . . requires a

plaintiff to have met both constitutional and statutory standing requirements”), aff’d, 894 F.3d

339 (D.C. Cir. 2018).

                   Section 10(b)

       Fraser also argues that the proposed class includes members who cannot satisfy Section

10(b)’s requirements of a “purchase” or “sale” of securities. Specifically, he argues that the

inclusion of those who acquired products by “‘mining’ products, such as Hashpoints,” or

converting one product to another, such as “converting ‘Hashpoints’ to . . . Paycoin,” prevents

certification of the class. ECF No. 107 at 11. I disagree. Section 10(b) states that it shall be

unlawful “[t]o use or employ, in connection with the purchase or sale of any security . . . any

manipulative or deceptive device or contrivance in contravention of such rules and regulations as

the Commission may prescribe . . . .” 15 U.S.C. § 78j(b) (emphasis added). Rule 10b-5 contains

similar language requiring a “connection with the purchase or sale of any security.” 17 C.F.R. §

240.10b-5. When the Supreme Court “has sought to give meaning to the phrase [“in connection

with the purchase or sale”] in the context of § 10(b) and Rule 10b–5, it has espoused a broad

interpretation.” Merrill Lynch, Pierce, Fenner & Smith Inc. v. Dabit, 547 U.S. 71, 85 (2006)

(emphasis omitted). “Under [its] precedents, it is enough that the fraud alleged ‘coincide’ with a

securities transaction—whether by the plaintiff or by someone else.” Id. “The requisite showing,

in other words, is deception in connection with the purchase or sale of any security, not



                                                  14
deception of an identifiable purchaser or seller.” Id. (internal quotation marks omitted). In

addition, the Securities and Exchange Act defines the terms “purchase” and “sale” broadly:

       (13) The terms “buy” and “purchase” each include any contract to buy, purchase, or
       otherwise acquire. For security futures products, such term includes any contract,
       agreement, or transaction for future delivery. For security-based swaps, such terms
       include the execution, termination (prior to its scheduled maturity date), assignment,
       exchange, or similar transfer or conveyance of, or extinguishing of rights or obligations
       under, a security-based swap, as the context may require.

       (14) The terms “sale” and “sell” each include any contract to sell or otherwise dispose of.
       For security futures products, such term includes any contract, agreement, or transaction
       for future delivery. For security-based swaps, such terms include the execution,
       termination (prior to its scheduled maturity date), assignment, exchange, or similar
       transfer or conveyance of, or extinguishing of rights or obligations under, a security-
       based swap, as the context may require.

15 U.S.C. § 78c(a)(13) & (14). Thus, “purchase” includes a contract to “otherwise acquire” an

item and “sale” includes any contract to “sell or otherwise dispose of” an item.

       Individuals who mined for a product or converted one product to another fall within the

broad definitions of “purchase” and “sale” set forth in the Act. Those who acquired Hashpoints

by “mining” for them with a Hashpoints-Hashlet did so pursuant to a “contract to . . . otherwise

acquire” them. 15 U.S.C. § 78c(a)(13). Similarly, those who converted Hashpoints to Paycoin

did so pursuant to a “contract to . . . otherwise acquire” the Paycoin. Id. In addition, such

transactions qualify as sales as they involve “contract[s] to . . . otherwise dispose of” Hashpoints

and Paycoin. 15 U.S.C. § 78c(a)(14). Furthermore, treating such transactions as “in connection

with the purchase or sale of any security” is consistent with the Supreme Court’s directive to

construe this phrase broadly, see Merrill Lynch, 547 U.S. at 85, and the purpose of the Act “to

ensure the maintenance of fair and honest markets,” 15 U.S.C. § 78b.




                                                 15
                   CUSA

       Fraser argues that only “the person buying the security” can sue for violations of CUSA.

ECF No. 107 at 10. CUSA provides that any person who “[o]ffers or sells a security in violation

of [particular state securities laws] . . . is liable to the person buying the security.” Conn. Gen.

Stat. Ann. § 36b-29(a). Although the statute does not define “the person buying the security,” it

defines “offer” and “sell” broadly:

       (16) (A) “Sale” or “sell” includes every contract of sale of, contract to sell, or disposition
       of, a security or interest in a security for value. (B) “Offer” or “offer to sell” includes
       every attempt or offer to dispose of, or solicitation of an offer to buy, a security or
       interest in a security for value. . . . (D) Nothing in this subdivision shall limit or diminish
       the full meaning of the terms “sale”, “sell”, “offer” or “offer to sell” as construed by the
       courts of this state.

Conn. Gen. Stat. Ann. § 36b-3(16). In describing the counterparty to a “sale,” dictionary

definitions of “buyer” and “purchaser” mirror this breadth. Black’s Law Dictionary (11th ed.

2019) (defining “purchaser” as one “who obtains property for money or other valuable

consideration” or “a buyer”; and defining “buyer” as one “who makes a purchase”). Therefore,

the plain meaning of “the person buying the security,” and one consistent with related terms in

the same statute, is a person who exchanges something of value for the security. See also

Couldock & Bohan, Inc. v. Societe Generale Securities Corp., 93 F. Supp. 2d 220, 228 (D. Conn.

2000) (construing “buyer” broadly in case involving claims under the Exchange Act and

CUSA). Thus, when a person purchases a Bitcoin/Altcoin-Hashlet and then uses it to mine for

Hashpoints, or purchases a Bitcoin/Altcoin-Hashlet and then converts it to a Hashpoint-Hashlet,

that person has acquired an item by exchanging something of value for it. Accordingly, members

of the proposed class, as modified, are buyers of securities under CUSA.

                                                 ***




                                                  16
         In sum, I find that the class is now defined in such a way that anyone within it has Article

III standing and satisfies the “purchase and sale” and “buyer” requirements of Rule 10(b) and

CUSA, respectively.

   II.      Rule 23(a)

                    Numerosity

         “Numerosity is presumed for classes larger than forty members.” Pennsylvania Pub. Sch.

Employees’ Ret. System v. Morgan Stanley & Co., Inc., 772 F.3d 111, 120 (2d Cir. 2014), as

amended (Nov. 12, 2014); see also Hill v. City of New York, 136 F. Supp. 3d 304, 353 (E.D.N.Y.

2015), order amended and supplemented, 2019 WL 1900503 (E.D.N.Y. Apr. 29, 2019) (“While

there is no magic minimum number to establish numerosity, courts in the Second Circuit

generally presume that a class consisting of 40 or more members is sufficiently numerous.”)

(internal quotation marks omitted).

         Relying on databases from the Companies, the Plaintiffs argue that the class includes

thousands of persons and, specifically, that one database reflects over 33 million transactions,

including purchases of the Companies’ products by over 212,000 users. ECF No. 97 at 21. Fraser

challenges the accuracy and authenticity of these databases on multiple grounds, a challenge I

discuss further below. For present purposes, however, I need not rely on the databases because

purchase records submitted by the Plaintiffs show that there are well over forty class members.

         According to Plaintiff Shinners, 173 putative class members uploaded documents related

to their purchases, activities, and subsequent losses to a website he created. ECF No. 107-1 at 28.

At the April 12, 2019 hearing, the Court directed the parties to submit a sample of documents

from 20 randomly-selected members of this group along with a joint declaration explaining the

method used to randomly select the individuals and the nature of the documents submitted. ECF



                                                  17
No. 136. The submitted records provide a reasonable basis to conclude that nearly all of the 20

randomly-selected individuals purchased the Companies’ products and thus, given that the

sample was randomly selected, that nearly all of the 173 individuals who submitted records did

so too. See ECF No. 140-1 at ¶¶ 4-9 (Plaintiffs’ counsel identified documents submitted by 17 of

the 20 randomly-selected individuals; these documents included (1) confirmation emails from

gawminers.com; (2) documents confirming transfers of Bitcoin from outside exchanges to GAW

Miners; and (3) credit card data from Braintree and Stripe as well as personal credit card

statements). Therefore, there is a reasonable basis to find that there are more than forty people in

the proposed class. See Fogarazzao v. Lehman Bros., Inc., 232 F.R.D. 176, 179 (S.D.N.Y. 2005)

(explaining that “precise calculation of the number of class members is not required[] and it is

permissible for the court to rely on reasonable inferences drawn from available facts”).

       Other factors relevant to numerosity, such as “geographic dispersion of class members,”

Robidoux v. Celani, 987 F.2d 931, 936 (2d Cir. 1993), likewise support a finding that “the class

is so numerous that joinder of all members is impracticable,” Fed. R. Civ. P. 23. It is undisputed

that purchasers of the Companies’ products hail from all over the world, and the random sample

of records submitted by purchasers reflects this. See, e.g., ECF No. 140-9 at 14-15 (email

confirmation sent from GAW Miners to Daniel Mondesire confirming the purchase of Hashlets

and showing a billing address in Finland); id. at 22-29 (email confirmation sent from GAW

Miners to Martin Horton confirming the purchase of Hashlets and showing a billing address in

the United Kingdom); id. at 30-39 (email confirmation sent from GAW Miners to Michael

Viklund confirming the purchase of Hashlets and showing a billing address in Sweden); see also

ECF No. 107 at 39 (Defendant’s brief, arguing that “[f]oreign nationals held a large number of

user accounts in the Companies’ databases”).



                                                 18
        Fraser argues that “offering ‘a large pool of persons within which a class may or may not

exist’ is insufficient” to establish numerosity. ECF No. 107 at 46 (quoting Kapiti v. Kelly, 2008

WL 3874310, at *4 (S.D.N.Y. Aug. 18, 2008)). In Kapiti, however, the “Plaintiff offer[ed] no

persuasive evidence” that any other individuals had similar claims. Kapiti, 2008 WL 3874310, at

*4. And the Kapiti court explained that the “Plaintiff’s belief that hundreds or thousands more

lessees have had similar experiences is based on speculation.” Id. In this case, by contrast, the

Plaintiffs have provided persuasive evidence—including email confirmations, credit card

statements, and bank statements reflecting purchases—that other individuals have the same

claims. The numerosity requirement is therefore satisfied.

                    Commonality

        The commonality requirement is satisfied if “there are questions of law or fact common

to the class.” Fed. R. Civ. P. 23(a)(2). Fraser does not contest commonality, and it is plain that

there are a number of common questions in this case, including, (1) whether the Companies

made misrepresentations or omissions of material facts (Counts One, Three, and Seven); (2)

whether the Companies sold “securities” under state law and whether any exemptions or

exceptions to registration apply (Count Five); and (3) whether Fraser is subject to control-person

liability and/or aider and abettor liability (Counts Two, Four, Six, and Eight). The third issue in

particular – the precise nature and extent of Fraser’s involvement in the Companies and role in

any fraud – is likely to play a central role in the litigation. It was a major focus of Fraser’s

motion to dismiss, and the Plaintiffs devoted significant portions of the complaint to allegations

that Fraser exercised the requisite level of control. See ECF No. 57 at ¶¶ 18, 33-74; ECF No. 72

at 13-19. Indeed, because it will be difficult for Fraser to contest that the Companies and Garza

made materially untrue representations in light of Garza’s admissions when he pled guilty, see,



                                                  19
e.g., RSBI Aerospace, Inc. v. Affiliated FM Ins. Co., 49 F.3d 399, 403 (8th Cir. 1995) (guilty plea

of employee admissible against employer), and because Fraser has not contested the existence or

falsity of the representations in his motion to dismiss or class certification briefs, it is likely that

the issue of Fraser’s secondary liability for the alleged fraud will be the critical liability issue at

the trial. And based on the extensive factual allegations in the complaint regarding the details of

Fraser’s participation in the management of the Companies, ECF No. 57 at ¶¶ 33-74, that

question will likely entail a lengthy evidentiary presentation and occupy the bulk of any trial.

Thus, I find that the commonality requirement is satisfied.

                    Typicality and Adequacy

        I address the final two Rule 23(a) requirements together as the typicality and adequacy

requirements overlap. “Typicality requires that the claims of the class representatives be typical

of those of the class, and is satisfied when each class member’s claim arises from the same

course of events, and each class member makes similar legal arguments to prove the defendant’s

liability.” Robinson v. Metro-N. Commuter R.R. Co., 267 F.3d 147, 155 (2d Cir. 2001) (internal

quotation marks and citation omitted). Adequacy requires “inquiry as to whether: 1) plaintiff’s

interests are antagonistic to the interest of other members of the class and 2) plaintiff’s attorneys

are qualified, experienced and able to conduct the litigation.” Baffa v. Donaldson, Lufkin &

Jenrette Securities Corp., 222 F.3d 52, 60 (2d Cir. 2000). Here, Fraser argues that the Plaintiffs

are neither typical nor adequate because (1) none of the named plaintiffs paid for Paycoin; and

(2) Plaintiffs Shinners and Pfeiffer are subject to unique defenses. ECF No. 107 at 40-45.

        Fraser’s first argument is unpersuasive because it makes no difference that the named

plaintiffs acquired Paycoin by converting Hashpoints while some members of the putative class

paid for Paycoin. As shown, conversions qualify as “purchases” under the securities laws and the



                                                   20
claims still arise from the same alleged misrepresentations about Paycoin. See Robidoux v.

Celani, 987 F.2d 931, 936–37 (2d Cir. 1993) (“When it is alleged that the same unlawful conduct

was directed at or affected both the named plaintiff and the class sought to be represented, the

typicality requirement is usually met irrespective of minor variations in the fact patterns

underlying individual claims.”); In re MF Glob. Holdings Ltd. Inv. Litig., 310 F.R.D. 230, 236

(S.D.N.Y. 2015) (“Typicality does not require factual identity between the named plaintiffs and

the class members, only that the disputed issues of law or fact occupy essentially the same

degree of centrality to the named plaintiff’s claim as to that of other members of the proposed

class.”) (internal quotation marks omitted); Marcus v. BMW, 687 F.3d 583, 599 (3d Cir. 2012)

(“When a class includes purchasers of a variety of different products, a named plaintiff that

purchases only one type of product satisfies the typicality requirement if the alleged

misrepresentations or omissions apply uniformly across the different product types.”). Because

the named plaintiffs and other members of the putative class are alleged to have acquired

Paycoin based on the same misrepresentations, the named plaintiffs’ claims are typical of the

class. For the same reason, any differences in the way the named plaintiffs acquired Paycoin do

not lessen their incentive to pursue claims on behalf of the entire class, and consequently do not

defeat adequacy.

       As to Fraser’s second argument, “[t]he rule barring certification of plaintiffs subject to

unique defenses is not rigidly applied in this Circuit; in fact, a representative may satisfy the

typicality requirement even though that party may later be barred from recovery by a defense

particular to him or her that would not impact other class members.” In re Frontier Ins. Group,

Inc. Securities Litig., 172 F.R.D. 31, 41 (E.D.N.Y. 1997) (internal quotation marks, alterations,

and citation omitted); see also Trief v. Dun & Bradstreet Corp., 144 F.R.D. 193, 200–01



                                                  21
(S.D.N.Y. 1992) (“[I]t is beyond reasonable dispute that a representative may satisfy the

typicality requirement even though that party may later be barred from recovery by a defense

particular to him that would not impact other class members.”). However, “class certification is

inappropriate where a putative class representative is subject to unique defenses which threaten

to become the focus of the litigation.” Baffa, 222 F.3d at 59 (citation omitted). In short, the

existence of unique defenses is insufficient to defeat typicality unless the defenses threaten to

become the focus of the litigation.

       Fraser argues that Shinners is subject to unique defenses because he (1) was an agent of

GAW Miners; (2) violated securities law by selling the same unregistered securities at issue in

this action; (3) did not rely on statements that Hashlet payout rates resulted from actual mining;

(4) did not rely on public information in crafting his investment strategy; (5) was in pari delicto

with the Companies; and (6) encouraged Garza to circumvent securities laws. ECF No. 107 at

42. He argues that Pfeiffer is subject to unique defenses because he (1) acted as an agent of the

Companies; (2) may have violated securities laws; (3) received inside information; and (4)

continued purchasing the products after Paycoin and Paybase launched without the promised

features. Id. at 44-45. I am not persuaded that any of these unique defenses would “threaten to

become the focus of litigation.”

       Although Fraser argues that Shinners knew Hashlet payouts were not generated from

mining and that both Shinners and Pfeiffer had non-public information, he points to no evidence

suggesting that either of them actually knew that the Companies were engaged in fraud, i.e., that

Hashlet payouts were coming primarily from new investors’ funds, that the Companies had no

$100 million reserve fund to support Paycoin, or that no retailers had agreed to accept Paycoin.

He first points out that Shinners signed a non-disclosure agreement with GAW Miners, revised



                                                 22
company documents, and participated in company meetings. ECF No. 107 at 44. But, as

Plaintiffs note, Fraser “fails to explain how any [of] that resulted in Shinners learning anything

material.” ECF No. 113 at 20. Second, Fraser asserts that Shinners knew Hashlet payouts were

not generated from physical mining because Shinners said, in an email, that he “always knew”

that the “pools [were] representative of outside pool rates.” ECF No. 107 at 44. Fraser

extrapolates from this that Shinners knew Hashlet payouts were not the result of physical mining.

Id. As Plaintiffs note, however, the email in question “refers to Shinners’ suggestion that

Hashlets be converted into Hashstakers based on their purchase price, and does not imply that

Shinners knew about the fraud.” ECF No. 113 at 20; see also ECF No. 113-4 at ¶¶ 2-3 (Exhibit

G) (Shinners explaining that he was “discussing the GAW community’s desire for Hashlets to be

converted into Hashstakers” and his statement about pool rates was a reference to his

understanding that a Hashlet’s purchase price was “based on the associated pool in which [it]

mined”). Third, Fraser argues that Pfeiffer conducted many of his GAW Miners transactions

through an escrow agent from whom he received non-public information about the Companies.

ECF No. 107 at 45. Plaintiffs assert that the cited emails do not show that the escrow agent

provided Pfeiffer with non-public information. ECF No. 113 at 20. Moreover, the emails cited by

Fraser, see ECF No. 107 at 45 n.149-150, do not concern the specific misrepresentations about

Hashlets or Paycoin at issue here, and do not show that Pfeiffer was aware of the fraud.

       In any event, access to nonpublic information by two of the named plaintiffs would not

undermine the common claim that there were public, material misrepresentations and would not

lessen the named plaintiffs’ incentives to pursue such a claim. See In re MF Glob. Holdings Ltd.

Inv. Litig., 310 F.R.D. at 236 (rejecting defendants’ typicality argument that the named plaintiff

“had access to and relied on nonpublic information” because any unique defenses stemming



                                                 23
from this allegation would not “overshadow the common claim that the [defendants’ documents]

were materially misleading”). Similarly, “the fact that Defendants may attack the Plaintiffs’

credibility and/or employ an ‘unclean hands’ defense at the damages stage of the litigation does

not mean that any such defenses should overcome the common issues of fact and law in this

[class certification] proceeding.” In re Nat. Gas Commodities Litig., 231 F.R.D. 171, 184

(S.D.N.Y. 2005). And finally, because the exclusion for agents has been removed from the class

definition (discussed in further detail below), Fraser’s argument that Shinners and Pfeiffer are

agents is moot. In short, the “focus of the litigation” for Shinners and Pfeiffer will be the same as

for the rest of the class, i.e., proving that the defendants made untrue and material

misrepresentations about the Companies’ products and, especially, that Fraser is responsible for

such misrepresentations as a “control person.”

          If, at some later stage in these proceedings, Fraser establishes that Shinners and Pfeiffer

are not appropriate class representatives, the Court is prepared to use its authority under Rule

23(c)(1) to remove them as class representatives and proceed with Audet as the sole

representative. Fraser has not argued that Audet’s claims are atypical of the class or that Audet is

an inadequate representative. See Charron v. Pinnacle Group N.Y. LLC, 269 F.R.D. 221, 233

(S.D.N.Y. 2010) (“[A] claim may be asserted on behalf of a class if at least one named plaintiff

has suffered the injury that gives rise to that claim.”) (internal quotation marks and citation

omitted).

          Accordingly, I find the typicality and adequacy requirements satisfied.

   III.      Ascertainability

          The Second Circuit has “recognized an ‘implied requirement of ascertainability’ in Rule

23 of the Federal Rules of Civil Procedure.” Brecher v. Republic of Argentina, 806 F.3d 22, 24



                                                   24
(2d Cir. 2015). The ascertainability doctrine “requires only that a class be defined using

objective criteria that establish a membership with definite boundaries.” In Re Petrobras Sec.,

862 F.3d at 264. The analysis is therefore “limited to [the] narrow[] question of whether those

determinations are objectively possible,” id. at 270 (emphasis in original), and “does not directly

concern itself with the plaintiffs’ ability to offer proof of membership under a given class

definition,” id. at 269 (emphasis in original). So, while members of the class must be identifiable,

“ascertainability does not require a complete list of class members at the certification stage.” Id.

at 266 n.16 (internal quotation marks omitted). Thus, ascertainability is a “modest threshold

requirement” that “will only preclude certification if a proposed class definition is indeterminate

in some fundamental way.” Id. at 269.

       The Plaintiffs’ proposed class definition – with and without the modification I adopt in

this ruling – easily clears this “modest threshold.” Indeed, Fraser does not contest

ascertainability, properly understood.5 And the criteria for class membership in this case—

purchases of designated products during a specified timeframe by all persons or entities except

governmental agencies and those with certain relationships to a defendant—are clearly objective.

Indeed, in Petrobras itself, the Court found a class sufficiently ascertainable where it included

“persons who acquired specific securities during a specific time period . . . in domestic



5
  Fraser argues that individual issues involved in ascertaining members of the class will
predominate because (1) the data in the Companies’ databases is unreliable, ECF No. 107 at 26-
28, incomplete, id. at 28-30, and insufficient, id. at 30-31, (2) investor records may be unreliable
or fraudulent, id. at 31-33, and (3) determining exclusions for affiliates, agents, employees or co-
conspirators requires individual inquiries, id. at 33-35. As Fraser recognizes, these practical
proof problems are properly considered under the rubric of “predominance,” and I consider them
in that context below. In Re Petrobras Sec., 862 F.3d at 267-68 (noting that a Third Circuit
requirement that there be a “reliable and administratively feasible mechanism for determining
whether putative class members fall within the class definition” “risks encroaching on territory
belonging to the predominance requirement, such as classes that require highly individualized
determinations of member eligibility”).
                                                 25
transactions” because “[t]hese criteria—securities purchases identified by subject matter, timing,

and location—[were] clearly objective.” 862 F.3d at 269 (internal quotation marks omitted). The

fact that “the practicality of making the domesticity determination for each putative class

member” was contested did not require a different outcome. Id. at 270. Here too, Fraser’s

concerns about the feasibility of making membership determinations on a class-wide basis, see

ECF No. 107 at 25-35, do not defeat ascertainability. Rather, those arguments go to

predominance; I address them below.

   IV.      Rule 23(b)(3)

                   Predominance

         The requirement that common questions predominate over individual ones is similar to,

but more demanding than, the commonality prerequisite of Rule 23(a). See Moore v.

PaineWebber, Inc., 306 F.3d 1247, 1252 (2d Cir. 2002). The predominance inquiry asks

“whether proposed classes are sufficiently cohesive to warrant adjudication by

representation,” Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623 (1997), and is satisfied if

“resolution of some of the legal or factual questions that qualify each class member’s case as a

genuine controversy can be achieved through generalized proof, and if these particular issues are

more substantial than the issues subject only to individualized proof,” In re U.S. Foodservice Inc.

Pricing Litig., 729 F.3d 108, 118 (2d Cir. 2013) (quoting UFCW Local 1776 v. Eli Lilly &

Co., 620 F.3d 121, 131 (2d Cir. 2010)). For common questions to predominate over individual

ones, a plaintiff seeking class certification does not need to prove that “each elemen[t] of [her]

claim [is] susceptible to classwide proof,” but rather that “common questions predominate over

any questions affecting only individual [class] members.” Amgen Inc. v. Connecticut Ret. Plans

and Tr. Funds, 568 U.S. 455, 469 (2013) (internal quotation marks omitted).



                                                 26
       As discussed in the context of the commonality requirement, Plaintiffs posit a number of

questions that could be resolved with generalized proof if this case proceeded on a class-wide

basis. Fraser counters that the predominance requirement is not satisfied because adjudicating

Plaintiffs’ claims will require individual inquiries “into each putative class member’s (1) actual

and reasonable reliance on the alleged misrepresentations, (2) loss causation, (3) standing, (4)

eligibility (i.e., whether each was an agent, affiliate or employee of the Companies), (5)

damages, and (6) vulnerability to available defenses.” ECF No. 107 at 12. I evaluate the

predominance requirement with respect to these six issues, which each relate to one or more of

the Plaintiffs’ eight claims. First, I discuss standing and damages together as they raise similar

concerns. I then address eligibility, defenses, reliance, and loss causation in turn.

                   1)      Standing and Damages

       Fraser’s arguments concerning the need for individualized inquiries into each putative

class member’s standing and damages turn, in part, on the same issue – the alleged absence of a

reliable database or central clearinghouse that would show who purchased or otherwise acquired

the products, when they made the acquisitions, and the value they paid. See ECF No. 107 at 25-

26 (arguing that “[d]etermining which putative class members were injured—and therefore have

standing—would require individualized inquiries into the consideration paid versus value

received with respect to each putative class member” and the databases are “insufficient data

source[s] from which to ascertain members of the class”)6; ECF No. 107 at 35-36 (arguing that

although Plaintiffs propose a formula for calculating damages, “they fail to demonstrate how




6
  As I noted above, standing in this case only requires proof of purchase, not net loss as Fraser
suggests here. Thus, the Court’s analysis of whether common issues predominate with respect to
standing focuses on whether proof of purchase requires individualized inquiries.
                                                  27
they will determine the inputs required to calculate damages” as the “databases are insufficient to

provide the consideration paid and value received by each customer”).

       In support of this argument, Fraser points to testimony from GAW Miners employee,

Madeline Eden, who explained that the ZenCloud database was not reliable due to hacking:

       A. Mostly it was in reference to a hack that had occurred on the system. But if I
       remember correctly, it was mostly because of the hacks that occurred on the system prior
       to Joe leaving. And it was – it was basically an internal hack where large portions of the
       database had been changed and modified and ledgers had been altered and – and accounts
       had been credited. And there was weird stuff going on. And there was no real way – I
       mean, it was a complete mess.

ECF No. 107-1 at 60.

       A. Because the database was a giant mess. But at this point there had been hacks on the
       database. I mean, there had been issues with Hashlets that had been split and/or destroyed
       on accident, or I mean, any number of different things.

ECF No. 107-1 at 61. Eden also suggested that Garza directed some changes to the databases:

       Q. Are these the same databases that you were referencing earlier?

       A. Absolutely. But like I said before, in order to actually know what was happening at
       any given point in time, I mean, you can’t really review just the database, because – well,
       data got changed. So the raw ability of the data that was in the database was not always
       exactly 100 percent. There were people that were modifying the data in the production
       environment who were receiving direction from people that weren’t involved with
       development – I mean that weren’t involved with the development team or with the
       development leadership, so . . .

       Q. Are you referring to what you called earlier like a hacking or is this something else?

       A. Oh, yeah, no. It was specifically related to that. There were developers who were
       taking instruction from Josh Garza and – well, I don’t know – modifying records and
       stuff. It was kind of difficult to ascertain specifically what had happened . . .

ECF No. 107-1 at 63. Fraser also argues that the databases are unreliable because some

customers engaged in “private, peer-to-peer sales of cryptocurrency-related products in their

accounts by exchanging the passwords to their accounts” and such transactions are not reflected

in the ZenCloud and Paybase databases. ECF No. 107 at 28. Finally, he asserts that these two

                                                28
databases do not indicate the identities of the customers underlying each account and that

customers often controlled multiple user accounts; therefore, he argues, the databases cannot be

used to establish the consideration paid and value received by each putative class member. ECF

No. 107 at 30.

       Plaintiffs assert that the databases can be used to identify purchasers, and argue that, in

any event, Fraser and the Companies, as the alleged wrongdoers, must bear the risk of

uncertainty caused by their own wrongdoing. ECF No. 113 at 14 n.3 (“The most elementary

conceptions of justice and public policy require that the wrongdoer shall bear the risk of the

uncertainty which his own wrong has created.”) (quoting Bigelow v. RKO Radio Pictures, 327

U.S. 251, 265 (1946)). As to Fraser’s argument that the databases do not reflect all relevant

transactions, they argue that the “relevant securities existed only in companies’ databases and are

necessarily accounted for there.” ECF No. 113 at 14. They note that customers were required to

use ZenCloud and Paybase in order to activate, use, or mine for Hashlets, Hashstakers, and

Paycoin. Id. at 14-15. As to Fraser’s argument that customers often controlled multiple user

accounts, Plaintiffs argue that their expert, Robert Mills, is able to use the biographical

information in the databases to identify users with multiple accounts.7 ECF No. 113 at 15 n.5.

They state that Fraser’s own expert, Dr. Strombom, confirmed that such information can be used

to identify individuals with multiple accounts. ECF No. 114 at 17-18. Finally, the Plaintiffs note

that Fraser’s concerns about the reliability of the ZenCloud database are not applicable to third-

party databases, like Braintree and Stripe—two third-party credit card processors that GAW

Miners used to process credit card sales of its securities. ECF No. 140 at 6.




7
 I do not rely on Plaintiffs’ experts in reaching my decision on class certification. I discuss the
expert here only by way of summarizing Plaintiffs’ arguments concerning the databases.
                                                 29
       I need not resolve the issue of whether the ZenCloud and Paybase databases are reliable

at this stage of litigation because, even if they are not reliable, the parties’ May 3, 2019 joint

submission demonstrates that there are other reasonably uniform records that can be relied upon

during a claims process following a determination of liability to establish proof of purchase. As

discussed above, 173 putative class members uploaded documents related to their purchases,

activities, and subsequent losses to a website created by Plaintiff Shinners. The parties were

directed to submit a sample of documents from 20 randomly-selected members of this group to

the Court by May 3, 2019. ECF No. 136. After randomly selecting 20 individuals from the larger

group, the Plaintiffs submitted documents from 17 of those people. ECF No. 138 at ¶¶ 3-5

(parties’ joint declaration explaining how they randomly selected 20 individuals); ECF No. 140-

1 at ¶¶ 4-9 (Plaintiffs’ counsel identifying records submitted by 17 of the 20 individuals). Of the

documents submitted, there are three main types of documents that are reasonably uniform and

could be used during a claims process. First, a number of putative class members submitted

copies of emails from gawminers.com that confirmed the purchase of a GAW Miners product;

these emails have a uniform format. ECF No. 140 at 6; ECF No. 140-3 (Exhibit 4); ECF No.

140-1 at 2 ¶ 4. Second, some submitted documents confirming transfers of Bitcoin from outside

exchanges to GAW Miners. ECF No. 140 at 7; ECF No. 140-7 (Exhibit 8); ECF No. 140-1 at 4 ¶

8. These transfers can also be confirmed on the Bitcoin blockchain by searching for customers’

wallet addresses; Plaintiffs explain that any public blockchain website can be used to locate and

confirm such transactions. ECF No. 140 at 7; ECF No. 140-8 (Exhibit 9); ECF No. 140-1 at 4 ¶

9. Finally, some putative class members submitted credit card data from Braintree and Stripe,

ECF No. 140 at 6; ECF No. 140-1 at ¶ 5; ECF No. 104-4 (Exhibit 5), and personal credit card

statements, ECF No. 140 at 6; ECF No. 140-1 at ¶ 7; ECF No 140-6 (Exhibit 7).



                                                  30
       Fraser argues that these documents are insufficient “to establish membership in the class

in a uniform way.” ECF No. 139 at 1. But membership may be established by reference to more

than one type of document, and as long as proposed class members can show proof of purchase

by submitting such documentation during the claims stage, individual inquiries will not

predominate.

       District courts within this Circuit have relied on similar records to establish class

membership and damages. In In re Facebook, Inc., IPO Securities and Derivative Litigation, the

court certified an “institutional investor subclass” and a “retail investor subclass.” 312 F.R.D.

332 (S.D.N.Y. 2015). It explained that because “the subclasses may be ascertained with

reference to investor records, it is administratively feasible to determine whether an investor is a

member of the institutional investor subclass, the retail investor subclass, or no subclass at all.”

Id. at 353. The court explained that it would make these determinations by taking three steps. Id.

First, it would reference “Facebook’s own Final Allocant List;” then there would be some

individualized review of investors who could fall into either subclass; and finally it would

determine the appropriate subclass for aftermarket purchasers by applying the Financial Industry

Regulatory Authority definitions to those individuals. Id. It said that membership could be

determined in this way because although “documentation may be required, mini-hearings on the

merits of each investor’s inclusion in the subclasses will not be.” Id. Although the In re

Facebook court included this discussion in its ascertainability analysis, the underlying principles

that membership can be established by reference to “investor records,” and that using such

documentation would obviate the need for mini merits hearings, are equally applicable here.

       In In re Digital Music Antitrust Litigation, the court concluded in its ascertainability

analysis that it could identify class members because the plaintiffs “provided detailed



                                                 31
information related to class member purchases of Digital Music, including credit card payments,

confirmatory emails, records kept by digital retailers, and the Digital Music product itself.” 321

F.R.D. 64, 90 (S.D.N.Y. 2017). It further explained that, “[t]o the extent that proposed class

members are unable to provide proofs of purchase or show the price paid for digital downloads .

. . their recovery would be limited or reduced.” Id. Although the court ultimately denied class

certification on other grounds, it did not do so because of concerns about establishing class

membership with such documentation.

       As these two cases show, investor records of the kind available in this case are sufficient

to establish membership in a class. And as long as the investor records are uniform, and do not

require mini hearings for each investor, individual inquiries will not predominate. Plaintiffs have

made a sufficient showing that proof of purchase may be established by common evidence of (1)

confirmatory emails from GAW Miners; (2) records confirming transfers of Bitcoin from outside

exchanges to GAW Miners; and/or (3) credit card records.8

       I turn next to Fraser’s predominance argument concerning damages, i.e., whether the

existence of “chargebacks” or other transactions by which class members reduced their losses or

achieved net gains requires individualized inquiries that outweigh the common issues. See ECF

No. 107 at 36 (Fraser arguing that “it will be necessary to individually assess each putative class

member’s transactions—including those that occurred within the Companies’ system and those,

such as credit card chargebacks and private sales, that occurred outside of the Companies’




8
  The Plaintiffs may argue for the use of one or more databases to establish membership at a later
stage if they so choose. The Court notes that transaction information submitted by the randomly-
selected proposed class members appears to tie closely to entries shown on the ZenCloud and
Paybase database, see ECF No. 140 at 8; ECF No. 140-1 at ¶¶ 11-23, thereby bolstering
Plaintiffs’ claim that the databases are reliable. The Court also notes that whether particular
databases are reliable itself presents a common issue.
                                                32
system—to determine the total amount each putative class member . . . paid and the total value

each putative class member . . . received”). These concerns do not preclude class certification for

two reasons.

       First, although Fraser is correct that the Court will need to determine the loss suffered by

each member of the class (if the Plaintiffs’ prove liability), that can be done through the claims

process. The claims process can be structured so that all class members must submit

documentation of chargebacks and other third-party transactions; moreover, these documents can

be subject—as needed—to audits, verification procedures, and challenges. See Mullins v. Direct

Digital, LLC, 795 F.3d 654, 669-70 (7th Cir. 2015) (explaining that, with regard to class

membership, courts can “rely on self-identifying affidavits, subject as needed to audits and

verification procedures and challenges, to identify class members” and “can tailor fair

verification procedures to the particular case”). A defendant’s rights are protected “so long as the

defendant is given a fair opportunity to challenge the claim to class membership and to contest

the amount owed each claimant during the claims administration process.” Id. at 671.

       Second, even if individual inquiries into chargebacks or sales to other parties were

required, that would not defeat class certification. Roach v. T.L. Cannon Corp., 778 F.3d 401,

405 (2d Cir. 2015) (“[T]he fact that damages may have to be ascertained on an individual basis is

not sufficient to defeat class certification under Rule 23(b)(3)”) (internal quotation marks

omitted); see also Strougo v. Barclays PLC, 312 F.R.D. 307, 313 (S.D.N.Y. 2016) (“Issues and

facts surrounding damages have rarely been an obstacle to establishing predominance in section

10(b) cases.”); Mullins, 795 F.3d at 671 (“It has long been recognized that the need for

individual damages determinations at [a] later stage of the litigation does not itself justify the

denial of certification.”); Carroll v. Stettler, 2011 WL 5008349, at *4 (E.D. Pa. Oct. 19, 2011)



                                                  33
(explaining that although “the amount of each individual class member’s net losses in the Ponzi

scheme and, hence, the amount of recovery to which each member is entitled will vary,” “the

necessity for calculation of damages on an individual basis should not preclude class

determination when the common issues which determine liability predominate”) (internal

quotation marks and citation omitted).

       Nevertheless, the Court will permit Fraser to take post-certification discovery related to

chargebacks or private transactions from class members. If that discovery shows that a material

number of proposed class members have had chargebacks or other compensating gains that

negate or reduce their losses as a result of transactions with third parties, and that such proof is

highly individualized, Fraser can file a motion to decertify the class as to damages. See Fed. R.

Civ. P. 23(c)(4) (“When appropriate, an action may be brought or maintained as a class action

with respect to particular issues.”)

       Accordingly, individual issues regarding standing and damages do not predominate or

preclude certification of the class.

                   2)      Eligibility

       Plaintiffs’ proposed class excludes “any defendants, any parent, subsidiary, affiliate,

agent or employee of any defendant, any co-conspirator and any governmental entity.” ECF No.

97 at 19. Fraser argues that individual inquiries will predominate over common questions in

ascertaining class membership because determining exclusions for affiliates, agents, employees,

and co-conspirators requires individual inquiries. ECF No. 107 at 33-35.

       As for the exclusion for affiliates, the Plaintiffs assert that “[t]he term ‘affiliate,’ which

has been used in the class definition in hundreds of class actions, is used here in its usual legal

sense, i.e., entities under common control with the Companies, and there is no evidence that such



                                                  34
entities acquired the relevant securities.” ECF No. 113 at 16. I agree with this construction of the

term “affiliate,” because it fits with the placement of the term in the proposed class definition –

immediately following “parent” and “subsidiary” – and with the Second Circuit’s interpretations

of the term in similar contexts. See Rothstein v. Am. Intl. Group, Inc., 837 F.3d 195, 210 (2d Cir.

2016) (interpreting “affiliate” narrowly to be “one who controls, is controlled by, or is under

common control with an issuer of securities” because when viewed “in the full context of the

exclusion provision” the “exclusion of ‘parents,’ ‘subsidiaries,’ ‘officers,’ and ‘directors’ of AIG

from the settlement class evinces an intent to exclude individuals who may have perpetrated or

benefited from the alleged underlying securities violations”). Adopting the Plaintiffs’ sensible

construction of the term “affiliate,” i.e., entities under common control with the Companies,

should render straightforward (and, according to Plaintiffs, unnecessary) any queries about who

satisfies that term.

        The term “agent” in the proposed class definition is not defined, and the parties contest its

meaning. Compare ECF No. 107 at 34 (arguing that moderators of the Hashtalk forum are

“agents”), with ECF No. 113 at 16 (arguing that forum moderators are not “agents”). Read in

context – between “affiliate” and “employee” – the term appears to be aimed at excluding

another category of persons who participated in or benefited from the alleged fraud. But it is not

clear why the terms “employee” and “co-conspirator” – already in the class definition – would

not adequately capture such persons. Fraser suggests that non-employees who moderated the

blogs and online forums sponsored by the Companies should be excluded from class

membership, and that determining the identity of these individuals presents an individualized

issue. ECF No. 107 at 34. The deposition testimony he points to, however, does not suggest that

the moderators participated in or benefitted from the alleged fraud and, indeed, that testimony



                                                 35
indicates that the witness “didn’t actually oversee or coordinate with the moderators.” ECF No.

107-1 at 93. There thus does not appear to be a reason to exclude “moderators” from the class.

The same is true of the other “agents” Fraser identifies – software testers hired by the Companies

to test the security and functionality of its software. ECF No. 107 at 34-35. The evidence he cites

does not suggest that any of these individuals participated in or benefited from the alleged fraud.

ECF No. 107-1 at 87-89. Accordingly, I remove “agents” from the exclusion provision of the

class definition.

        As to Fraser’s argument that determining exclusions for employees requires individual

inquiries, identifying individuals who fall into this category can be done through common

evidence such as the Companies’ employment and payroll records. See Flores v. Anjost Corp.,

284 F.R.D. 112, 123 (S.D.N.Y. 2012) (certifying a class of employees and explaining that the

class was ascertainable as class members could be identified with “Defendants’ employee payroll

records and wage statements”); Jankowski v. Castaldi, 2006 WL 118973, at *5 (E.D.N.Y. Jan.

13, 2006) (certifying a class of employees and explaining that membership in the class “can be

verified by reference to objective documentation, including employee payroll records and tax

returns”).

        Finally, Fraser argues that determining exclusions for co-conspirators requires individual

inquiries. ECF No. 107 at 33. However, he does not explain how many co-conspirators there

were and does not set forth any basis to suggest there were more than a few such individuals.

Because of the potential size of this class and the many common questions, a handful of

individualized inquiries as to potential co-conspirators does not defeat predominance. See In re

Facebook, Inc., IPO Securities and Derivative Litig., 312 F.R.D. 332, 346 (S.D.N.Y. 2015)

(“With these principles in mind, before proceeding to analyze the individualized questions in this



                                                36
matter, it must again be noted that this case is of a staggering size, involving a very great number

of potential claimants. The presence of common questions and answers is therefore an extremely

heavy counterweight to any individualized questions.”) (internal citation omitted).

       Accordingly, there is no need to determine exclusions for agents, and the need to

determine exclusions for affiliates, employees, and co-conspirators does not predominate over

the common questions identified above.

                   3)      Vulnerability to Available Defenses

       Fraser argues that individual issues regarding defenses will predominate. ECF No. 107 at

37. More specifically, he argues that individual inquiries are required to determine which

putative class members engaged in independent fraudulent activity or were in pari delicto with

the Companies. ECF No. 107 at 37-38.

       Regarding fraudulent activity, Fraser argues that there “is evidence of widespread credit

card fraud” and that the “databases containing the Companies’ transactional records were

repeatedly hacked and altered.” ECF No. 107 at 37. As the Plaintiffs note, however, Fraser does

not offer evidence that any proposed class member engaged in such fraud. ECF No. 113 at 17.

Rather, he cites evidence to support the existence of general problems with credit card fraud,

ECF No. 107 at 37 n.109 (citing testimony from Eric Capuano, a GAW Miners employee, that

customers “would just buy as much as they could, and then by the time the charge-back came it

was too late, because they already had the currency or whatever”), and database hacks, id. at 37

n.110 (citing emails and testimony about database hacks). If Fraser later identifies specific class

members who engaged in such fraud, he may raise affirmative defenses as to those individuals.

But given the common issues that the Court has identified in this case – and especially given the

centrality to the litigation of common, fact-intensive questions about Fraser’s role – any



                                                 37
individual issues related to potential affirmative defenses would not bar class certification. See

Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (“When one or more of the

central issues in the action are common to the class and can be said to predominate, the action

may be considered proper under Rule 23(b)(3) even though other important matters will have to

be tried separately, such as damages or some affirmative defenses peculiar to some individual

class members.”) (internal quotation marks omitted).

       Fraser also argues that, “to the extent putative class members were in pari delicto with

the Companies, those putative class members are ineligible to recover under Connecticut’s Blue

Sky Laws or the Exchange Act.” ECF No. 107 at 38. However, the parties disagree about

whether certain types of proposed class members were in pari delicto with the Companies.

Compare ECF No. 107 at 38 (arguing that putative class members who sold or promoted

Hashlets, HashStakers, or Paycoin “may be equally at fault such that they cannot recover”), with

ECF No. 113 at 17-18 (arguing that those who resold unregistered securities are not “in equal

fault” with the Companies). And to the extent that the Companies sold unregistered securities,

whether proposed class members who resold such securities were in pari delicto presents a

common question. Given the common issues central to this case, including this issue about

application of the in pari delicto doctrine, individual issues would not bar certification even if the

Court later determines that individual inquiries into the re-sale of unregistered securities are

required. See In re U.S. Foodservice Inc. Pricing Litig., 729 F.3d at 118 (“The predominance

requirement is satisfied if resolution of some of the legal or factual questions that qualify each

class member’s case as a genuine controversy can be achieved through generalized proof, and if

these particular issues are more substantial than the issues subject only to individualized proof.”)

(internal quotation marks omitted) (emphasis added).



                                                 38
       Accordingly, individual issues regarding defenses do not defeat the predominance

requirement.

                   4)      Reliance

       Reliance is an element of the fraud claims against the Companies brought under Section

10(b), CUSA § 36b-29(a)(2), and the common law.9 And because the Section 20(a), CUSA §

36b-29(a)(2), and aiding and abetting common law fraud claims against Fraser all require a

primary violation by the Companies, they too require a showing of reliance.10 “[P]roof of

reliance ensures that there is a proper connection between a defendant’s misrepresentation and a

plaintiff’s injury.” Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 810 (2011); see

also Stoneridge Inv. Partners, LLC v. Sci.-Atlanta, 552 U.S. 148, 159 (2008) (“[The reliance

requirement] ensures that, for liability to arise, the requisite causal connection between a

defendant’s misrepresentation and a plaintiff’s injury exists as a predicate for liability.”) (internal

quotation marks and citation omitted). “The traditional (and most direct) way for a plaintiff to




9
  First, regarding Section 10(b) and Rule 10b-5 claims, Plaintiffs must show that there was
“reliance upon [a] misrepresentation or omission.” Amgen Inc. v. Connecticut Ret. Plans and Tr.
Funds, 568 U.S. 455, 461 (2013). Second, to establish a claim under CUSA § 36b-29(a)(2),
Plaintiffs must prove that “the buyer of the securities . . . not know of the untruth or omission
complained of.” Connecticut Nat. Bank v. Giacomi, 242 Conn. 17, 51 (Conn. 1997). As the
Plaintiffs recognize, this element—“the buyer’s knowledge—is similar to the element of reliance
in plaintiffs’ 10b-5 claim.” ECF No. 97 at 29. Third, one of the “elements of [a common law
fraud] action” is that the Plaintiff “relied on the statement to his detriment.” McCann Real Equity
Series XXII, LLC v. David McDermott Chevrolet, Inc., 93 Conn. App. 486, 518 (2006).
10
   First, to establish “a prima facie case of control person liability” under Section 20(a), a
plaintiff must show “a primary violation by the controlled person.” ATSI Commun., Inc. v. Shaar
Fund, Ltd., 493 F.3d 87, 108 (2d Cir. 2007). Second, to establish aider and abettor liability under
CUSA § 36b-29(a)(2), the plaintiff must prove that “the aider or abettor materially assisted the
primary violator . . . in the violation by which the primary violator accomplished the offer or
sale.” Giacomi, 242 Conn. at 47. And finally, to establish aider and abettor liability for common
law fraud, the Plaintiffs must show that “the party whom the defendant aids . . . perform[ed] a
wrongful act that cause[d] an injury.” Brunette v. Bristol Sav. Bank, 1994 WL 468448, at *2
(Conn. Super. Aug. 22, 1994).
                                                  39
demonstrate reliance is by showing that he was aware of a company’s statement and engaged in a

relevant transaction . . . based on that specific misrepresentation.” Amgen Inc. v. Connecticut Ret.

Plans and Tr. Funds, 568 U.S. 455, 461 (2013) (internal quotation marks and citation omitted).

        Fraser devotes a large chunk of his brief to an argument that individual issues regarding

reliance will predominate. ECF No. 107 at 12-24. I disagree for two reasons. First, proof of

reliance is not required as to two of Plaintiffs’ CUSA claims, neither of which sounds in fraud.

Second, as to those claims requiring proof of reliance, Plaintiffs can establish reliance on a class-

wide basis through common evidence of uniform misrepresentations and common,

circumstantial evidence that those misrepresentations were essential to the decisions of

prospective class members to purchase the Companies’ products.

                            a)      Claims Not Requiring Proof of Reliance

        Proof of reliance is not required as to two of Plaintiffs’ CUSA claims, namely Plaintiffs

fifth and sixth claims for relief alleging violations of CUSA §§ 36b-29(a)(1) and 36b-29(c),

respectively. Plaintiffs’ fifth claim for relief alleges that the Companies violated Conn. Gen. Stat.

§ 36b-29(a)(1), which bars the sale of unregistered securities. ECF No. 57 at ¶¶ 192-95. This

statute provides, in relevant part, that “[a]ny person who: (1) [o]ffers or sells a security in

violation of subsection (a) of section . . . 36b-16 . . . is liable to the person buying the security.”

Conn. Gen. Stat. Ann. § 36b-29(a)(1). Conn. Gen. Stat. § 36b-16(a), in turn, provides that:

        No person shall offer or sell any security in this state unless (1) it is registered under
        sections 36b-2 to 36b-34, inclusive, (2) the security or transaction is exempted under
        section 36b-21, or (3) the security is a covered security provided such person complies
        with any applicable requirements in subsections (c), (d) and (e) of section 36b-21.

Conn. Gen. Stat. Ann. § 36b-16. There is no need to show reliance to establish a violation of this

statute, and so any individualized inquiries about reliance would not be a basis to deny class

certification as to this claim.

                                                   40
       The Plaintiffs’ sixth claim for relief alleges a violation of Conn. Gen. Stat. § 36b-29(c)

against Fraser. ECF No. 57 at ¶¶ 196-99. This statute provides that:

       (c) Every person who directly or indirectly controls a person liable under subsections (a)
       and (b) of this section, . . . are also liable jointly and severally with and to the same extent
       as such person, unless the person who is so liable sustains the burden of proof that he did
       not know, and in exercise of reasonable care could not have known, of the existence of
       the facts by reason of which the liability is alleged to exist.

Conn. Gen. Stat. Ann. § 36b-29(c). This claim asserts control person liability against Fraser for

the violations alleged in Count 3, which alleges securities fraud in violation of CUSA against the

Companies, and those alleged in Count 5, which alleges the sale of unregistered securities by the

Companies. As noted, the claim in Count 5 does not require a showing of reliance, and so the

portion of this claim based on Count 5 also does not require such a showing. Thus, reliance is not

a barrier to class certification of the control person/sale of unregistered securities claim either.

                           b)      Claims Requiring Proof of Reliance

       As to those claims requiring proof of reliance, Fraser argues that “in a securities fraud

case, plaintiffs cannot demonstrate reliance on a class-wide basis unless one of two rebuttable

presumptions applies: the fraud-on-the-market presumption under Basic Inc. v. Levinson, 485

U.S. 224, 242 (1988), or the presumption under Affiliated Ute Citizens of Utah v. United States,

406 U.S. 128, 153-54 (1972),” and that “class certification is generally denied” when neither

presumption applies. ECF No. 107 at 13.11 But while the parties agree that neither presumption

applies here, it does not follow that individual issues of reliance predominate as a matter of law.




11
  “The fraud-on-the-market premise is that the price of a security traded in an efficient market
will reflect all publicly available information about a company; accordingly, a buyer of the
security may be presumed to have relied on that information in purchasing the security.” Amgen,
Inc., 568 U.S. at 458. Affiliated Ute involves a presumption of reliance for misleading omissions.
                                                  41
       In addressing an analogous issue in a RICO case, the Second Circuit explained that

simply because “class members will show causation by establishing reliance on a defendant’s

misrepresentations . . . does not place fraud-based claims entirely beyond the reach of Rule 23,

provided that individualized issues will not predominate.” In re U.S. Foodservice Inc. Pricing

Litig., 729 F.3d 108, 119 (2d Cir. 2013). And while the Supreme Court has observed in dicta

that “[a]bsent the fraud-on-the-market theory, the requirement that Rule 10b-5 plaintiffs establish

reliance would ordinarily preclude certification of a class action seeking money damages

because individual reliance issues would overwhelm questions common to the class,” Amgen,

Inc. v. Connecticut Retirement Plans and Trust Funds, 568 U.S. 455, 462-63 (2013) (emphasis

added), there remain cases in which the presumptions do not apply where “circumstantial proof

of reliance” may be established on a class-wide basis through common evidence, In Re U.S.

Foodservice Inc., 792 F.3d at 120. The absence of a presumption simply means that the plaintiffs

must prove actual reliance; it does not dictate the nature of that proof, i.e., whether it is general

and circumstantial or individualized and direct.12 “The question, then, is whether Plaintiffs in




12
   In Re U.S. Foodservice Inc. was a RICO case alleging an inflated invoicing scheme, rather
than a securities case, but a few district courts within the Second Circuit addressing class
certification in securities cases have similarly found that, even absent the presumptions, reliance
can be proved by common, circumstantial evidence. See, e.g., Ge Dandong, 2013 WL 5658790,
at *11 (certifying a class of investors where neither presumption applied because “common
questions of law and fact with respect to Plaintiffs’ fraud and fraudulent inducement claims will
predominate over any individual issues of reliance that may exist”); Anwar v. Fairfield
Greenwich Ltd., 306 F.R.D. 134, 144 (S.D.N.Y. 2015) (certifying a class of investors “even
absent a ‘fraud created the market’ theory or the Affiliated Ute presumption of reliance” because
“common evidence can show reliance by the class on alleged misrepresentations by [the
defendants]”); but see Goodman v. Genworth Financial Wealth Management, Inc., 300 F.R.D.
90, 94 (2014) (“The Second Circuit has approved the use of circumstantial evidence to prove
class-wide reliance in fraud cases (but never in a securities fraud case), but only where the
inference of reliance is practically inescapable.”).

                                                  42
this case can prove reliance on a class-wide basis through common, circumstantial evidence.”

Ge Dandong v. Pinnacle Performance Ltd., 2013 WL 5658790, at *10 (S.D.N.Y. Oct. 17, 2013).

       The Plaintiffs argue that they can establish reliance on a class-wide basis through

common evidence of uniform misrepresentations and common, circumstantial evidence that

those misrepresentations were essential to the decisions of prospective class members to

purchase the Companies’ products; Fraser disputes both points. I address each below.

                                 i.   Whether Misrepresentations Were Uniform and Can Be
                                      Proved Through Common Evidence
       As Plaintiffs point out, “fraud claims based on uniform misrepresentations made to all

members of the class . . . are appropriate subjects for class certification because the standardized

misrepresentations may be established by generalized proof.” Moore, 306 F.3d at 1253; see also

In re U.S. Foodservice Inc., 729 F.3d at 118 (“[F]raud claims based on uniform

misrepresentations to all members of a class are appropriate subjects for class certification

because, unlike fraud claims in which there are material variations in the misrepresentations

made to each class member, uniform misrepresentations create no need for a series of mini-

trials.”) (internal quotation marks omitted). Here, the Plaintiffs have presented evidence of the

following uniform representations: (1) a Hashlet was a fractional interest in physical mining

equipment that would generate returns for Hashlet-owners, ECF No. 97 at 13-15, 36-37; ECF

No. 96-1 at 58-59, 100-103 (Exhibits A-12, A-19, A-20); (2) Paycoin was backed by a hundred-

million-dollar reserve fund to shield early adopters from risk, ECF No 97 at 16-17, 38; ECF No.

96-1 at 118-122, 319-320 (Exhibits A-23, A-35); (3) GAW Miners would maintain a floor price

of $20 for Paycoin, ECF No. 97 at 16-17, 38; ECF No. 96-1 at 162-317 (Exhibits A-26 to A-34);

and (4) thousands of merchants, including Amazon and Target, agreed to accept Paycoin, ECF

No. 97 at 17, 38; ECF No. 96-1 at 118-122, 321-323 (Exhibits A-23, A-36). These


                                                 43
representations were made publicly by the Companies and Garza, its CEO, to all prospective

purchasers of its products – on the Companies’ websites and in statements printed in widely read

industry publications like the Wall Street Journal. See, e.g., ECF No. 96-1 at 120-21 (Exhibit A-

23) (Paycoin website stating that “[w]orldwide online retailers will accept PayCoinTM directly or

through third party payment processors” and that it is “backed by a fiat-based reserve of USD”);

ECF No. 96-1 at 162 (Exhibit A-26) (post from Garza asking “[w]ant to know how we will offer

a $20 floor?” and explaining that “[t]he answer is easy” and GAW Miners “will move the market

with [its] buying power”); ECF No. 96-1 at 319-320 (Exhibit A-35) (Wall Street Journal article

reporting that GAW Miners stated it would back the Paycoin launch “with a store of fiat

currency worth around $100 million”).

       Fraser nonetheless argues that the mix of information presented to investors was

individualized, pointing to certain disclaimers in the September 2, 2014 ZenCloud Terms of

Service (“TOS”) and the December 13, 2014 ZenMiner TOS, and that individual inquiries about

whether particular purchasers read and relied on statements in the TOS will be required to

determine reliance. ECF No. 107 at 20. The September TOS described Hashlets as “virtual

software” as opposed to “physical miners” or “interests in hardware.” ECF No. 107 at 20. But

even if this disclosure revealed that Hashlets were not interests in specific pieces of hardware,

that did not negate the representation that payouts would still be based on actual mining. ECF

No. 113 at 13; see ECF No. 96-1 at 103 (Exhibit A-20) (ZenMiner website listing electricity

costs for Hashlets and thereby indicating that actual mining was taking place); ECF No. 96-1 at

59 (GAWMiners website stating that “Hardware has Evolved” and that “Hashlets are hosted in

the most robust mining data center in the world”). In other words, the September TOS failed to




                                                 44
disclose that Hashlets were nothing more than payouts funded by new investors, i.e., that the

Companies were operating a Ponzi scheme.

        Fraser also points to language in the December ZenMiner TOS stating that Paycoin might

“have no value,” might “never be completed or released,” and the “value of a stake, in Paycoins,

from a HashStaker may also be zero.” ECF No. 107 at 20-21. This statement is inconsistent with

the promise of a $20 floor, but not with the promise that Paycoin was backed by a hundred-

million-dollar reserve fund to shield investors from risk or that thousands of merchants,

including Amazon and Target, had agreed to accept Paycoin. Thus, even if the December TOS

contravened one misrepresentation, it does not defeat a finding of predominance in light of the

other misrepresentations. See Anwar v. Fairfield Greenwich Ltd., 306 F.R.D. 134, 145 (S.D.N.Y.

2015) (“[E]ven if some individual plaintiffs . . . stated that they did not receive or read [the

misleading statements], this does not preclude class certification, which requires that common

issues predominate over individual issues” as the court can address any existing individual issues

at a later stage.”) (internal citations omitted).

        Fraser also argues that reliance cannot be established on a class-wide basis because

customers had varying degrees of sophistication and engaged in varying due diligence. ECF No.

107 at 18-22. He points out that some customers previously engaged in mining, some never

purchased mining hardware or related services, some were teenagers, and others had financial

planners. ECF No. 107 at 21. He further notes that some customers conducted online research

before making any purchases while others “gambled” on cryptocurrency-related products

without doing any research. ECF No. 107 at 22. He argues that these variations are akin to those

in Abu Dhabi Com. Bank v. Morgan Stanley & Co. Inc., 269 F.R.D. 252 (S.D.N.Y. 2010), where

the court denied class certification because of material differences among investors with regard



                                                    45
to their decision-making processes, due diligence inquiries, and communications with sellers.

ECF No. 107 at 19. In Abu Dhabi, the ratings assigned to certain Notes were alleged to be false

and misleading. 269 F.R.D. at 254. In determining which Notes to purchase, some investors

conducted their own independent credit assessments, at least one submitted a due diligence

questionnaire that did not inquire about the rating despite including more than 100 questions,

another developed its own credit model, and the defendants “prepared no less than fifty-six

individualized memoranda to potential . . . investors answering questions and due diligence

inquiries.” Id. at 262-63. The individualized reliance issues presented in Abu Dhabi were

therefore much greater than those presented in this case. Further, in Abu Dhabi, whether

investors conducted independent credit assessments went to the heart of the alleged

misrepresentation about ratings and the investors’ reliance on that misrepresentation; in this case,

by contrast, whether customers had experience with cryptocurrency mining or conducted online

research would not have helped them debunk, for example, the Companies’ representations that

major retailers had agreed to accept Paycoin or that the new currency would be backed by a

hundred-million-dollar reserve fund. See Seekamp, 2012 WL 860364, at *10 (certifying a class

even though “each proposed class member may have opted to purchase the ATSD for different

reasons” because “it is equally clear that every plaintiff would have relied on the implicit

representation of the ATSD’s legality and beneficialness in deciding whether to purchase it”);

Bruhl v. Price Waterhousecoopers Intern., 257 F.R.D. 684, 697 (S.D. Fla. 2008) (“While various

putative class members may have had individualized motivations and investment strategies

which figured into their decision either to invest, remain invested or redeem their interests in the

Funds, the Court concludes that the alleged fraudulent NAV statements were a material

consideration which affected their investment decisions.”).



                                                 46
       In sum, I find that the core alleged misrepresentations identified by Plaintiffs can be

proved through common evidence, and the variations in the information mix and sophistication

to which Fraser has pointed are insufficient to defeat a finding of predominance.

                                 ii.   Whether Misrepresentations Were Essential to Purchase
                                       Decision
       The Plaintiffs contend that the nature of the Companies’ alleged misrepresentations

supports an inference of reliance because a reasonable juror could conclude that, absent those

misrepresentations, no rational investor would have purchased the Companies’ products. This

contention finds support in cases in which the Second Circuit and district courts within the

Circuit have found that reliance can be shown on a class-wide basis where the nature of the

misrepresentations permitted an inference that they were critical to the purchase decision.

       In In Re U.S. Foodservice, a fraudulent overbilling case, the Second Circuit found that

payment of the invoice “may constitute circumstantial proof of reliance based on the reasonable

inference that customers who pay the amount specified in an inflated invoice would not have

done so absent reliance upon the invoice’s implicit representation that the invoiced amount was

honestly owed.” 729 F.3d at 120. The court thus held that “[f]raud claims of this type may . . .

be appropriate for class certification because while each plaintiff must prove reliance, he or she

may do so through common evidence (that is, through legitimate inferences based on the nature

of the alleged misrepresentations at issue).” Id. In Ge Dandong, the plaintiffs were permitted to

“prove reliance on a class-wide basis through common, circumstantial evidence” because a series

of Notes were sold “pursuant to a set of documents . . . that failed to reveal the true nature of the

financial arrangement.” 2013 WL 5658790, at *2, 10. The court determined that “the alleged

misrepresentations and omissions” were “fundamental to the value of the Notes” in part because

the “Notes were not the type of product that individuals purchase for any number of reasons;


                                                 47
they were financial investments that Plaintiffs made in hopes that they would prove profitable.”

Id. (internal quotation marks and citation omitted). Similarly, in Anwar, the court found that

common evidence could show reliance where audit reports misrepresented the value of the funds

at issue and there was evidence that a rational investor would not invest money in a fund that did

not have an audit opinion from a recognized accounting firm. 306 F.R.D. at 144-145.

       I agree with the Plaintiffs that here, too, the nature of the alleged misrepresentations

permits a common inference of reliance. The Companies’ products were financial investments

“that Plaintiffs made in hopes that they would prove profitable.” Ge Dandong, 2013 WL

5658790, at *10. In addition, they were novel financial investments being sold by a start-up

company with no established track record. It is thus reasonable to infer that the representations

by the Companies that Paycoin would be supported by a hundred-million-dollar reserve fund and

that major, established retailers like Amazon and Target had agreed to accept it were critical to

any investor’s decision to purchase such untested products. That inference is even stronger for

the alleged misrepresentation that Hashlets were partial interests in physical mining equipment

that would generate corresponding mining returns for Hashlet owners, for that statement

allegedly masked the truth that Hashlets were simply payouts funded by new investors. I agree

with the Plaintiffs that “no reasonable investor would have purchased [Hashlets] if the

Companies disclosed the fact they were being sold as part of a Ponzi scheme.” ECF No. 97 at 36.

Other courts have similarly recognized class-wide inferences of reliance in Ponzi scheme cases.

Jenson v. Fiserv Tr. Co., 256 Fed. Appx. 924, 926 (9th Cir. 2007) (It is “not unreasonable . . . to

infer reliance by all members” of a class where the defendant “allegedly communicated to each

prospect that investors would get a high rate of return, liquidity, and redemption at maturity from

their investments, whereas the truth was that their return, if any, would come from the



                                                48
contributions of others”); Torres v. S.G.E. Mgt., L.L.C., 838 F.3d 629, 643 (5th Cir. 2016 ) (en

banc) (“[I]f the Plaintiffs prove that [a multi-level marketing program] is a fraudulent pyramid

scheme, they may use a common inference of reliance to prove proximate causation under RICO.

. . . [I]t is reasonable to infer that individuals do not knowingly join pyramid schemes . . . .”).

        Fraser resists the notion that the representations about Hashlets and Paycoin were

“fundamental to their value,” arguing that there is evidence that some investors knew that the

Companies were perpetrating a fraud and thus that individual inquiries will be needed to ferret

out actual reliance. ECF No. 107 at 15. He points to a handful of anonymous posts on online

discussion boards, including the following: “I don’t care [whether] these hashlets are magical

drug addicted unicorns as long as my [Bitcoin] shows in my account,” ECF No. 107 at 16;

“There are no coins, there are no first round investors, there are no banks, no stores, no nothing.

Zilch,” ECF No. 107 at 17 n. 22; “I’m also convinced that GAWminers [sic] is a scam but I still

invested a lot of bitcoins in hashlets . . . I truly believe this Ponzi is going to last for a while,”

ECF No. 107 at 16; and “[T]ell the guys at work [GAW] is probably the worlds [sic] biggest

PONZI scheme. However whilst it is legal I will keep mining!,” ECF No. 107 at 16. To the

extent that these posts are offered to prove that the individuals who posted them invested in the

Companies’ products with the knowledge that the Companies were engaging in fraud, they are

inadmissible hearsay. Novak v. Tucows, Inc., 2007 WL 922306, at *5 (E.D.N.Y. Mar. 26, 2007)

(“Where postings from internet websites are not statements made by declarants testifying at trial

and are offered to prove the truth of the matter asserted, such postings generally constitute

hearsay under Fed.R.Evid. 801.”), aff’d, 330 Fed. Appx. 204 (2d Cir. 2009). To the extent that

these posts are offered to prove that others may have seen them and learned about the possibility

that the Companies were engaged in fraud, they show little: there is no evidence in the record of



                                                   49
who saw the posts, whether anyone who saw them actually credited them, and whether anyone

purchased the products believing the information in the posts to be true.13 Especially when

weighed against representations by the Companies’ CEO made through official channels and

well-recognized media outlets, this evidence is insufficient to conclude that individualized

inquiries will overwhelm the common proof of reliance. See Seekamp v. It’s Huge, Inc., 2012

WL 860364, at *10 (N.D.N.Y. Mar. 13, 2012) (certifying a class even though “each proposed

class member may have opted to purchase the [product] for different reasons” because “it is

equally clear that every plaintiff would have relied on the implicit representation of [its] legality

and beneficialness in deciding whether to purchase it”); Walco Investments, Inc. v. Thenen, 168

F.R.D. 315, 333-34 (S.D. Fla. 1996) (certifying a class where neither the Affiliated Ute nor fraud-

on-the-market presumption applied because there was evidence of a “common fraudulent

scheme[]” and “a few questions of individual reliance [we]re not sufficient, on balance, to negate

the predominance of common issues of fact and law”) (emphasis in original).

       Fraser also cites deposition testimony from Jonah Dorman, who was a GAW Miners

customer before becoming a GAW Miners employee, to support his argument that some

investors were aware of the truth behind the alleged misrepresentations. ECF No. 107 at 16. He

points to Dorman’s testimony that, when Dorman was a customer, “everyone knew” that Garza

and his Companies were not “technically mining.” Id. But as the Plaintiffs point out, read in

context, the deposition testimony makes clear that Dorman was discussing hardware – not

Hashlets. ECF No. 113 at 11.

       A. Everyone knew that [Garza] wasn’t technically mining. . . .
       Q. And do you remember -- at this time you were what you described as trolling Mr.
       Garza. What product was he selling or products?


13
  There is evidence that named Plaintiff Shinners saw some of the posts and continued to believe
that the Companies were not running a Ponzi scheme. See ECF No. 107-1 at 107.
                                                 50
       A. That would have been when he was originally selling miners. . . .
       Q. So he was just selling hardware?
       A. Yes.
       Q. And what was -- what was he misrepresenting about the hardware?
       A. They started hosting the hardware, and when they were hosting the hardware they had
       the mining pools, and that was when they were not mining to the actual pools. . . .
       Q. So hosted mining was you would buy a miner from Mr. Garza’s company, GAW, and
       Mr. Garza’s company would -- would host that miner, power the miner, and just provide
       you with some portion of the returns. . . .
       A. Yes. . . .

ECF No. 113-1 at 92-93. In context, Dorman appears to be referring to the period before GAW

Miners began selling Hashlets. Before that time, GAW Miners sold physical mining equipment

and told customers they could operate that equipment through remote management software on

ZenMiner and, later, through a website accessed through ZenCloud; the Companies called this

Hardware-Hosted Mining and Cloud-Hosted Mining. ECF No. 57 at ¶¶ 76-81. Although the

Plaintiffs initially sought to certify a class including individuals who purchased Hardware-

Hosted Mining and Cloud-Hosted Mining, ECF No. 57 at ¶ 160, the motion presently before the

Court does not seek to include such individuals in the class, ECF No. 97 at 19, and, in any case,

the class certified by the Court does not include them. Dorman’s testimony therefore does not

undermine the Plaintiffs’ arguments that customers relied on the alleged misrepresentations

concerning Hashlets and Paycoin or that they can show such reliance through common evidence.

       Fraser’s final argument in this vein is that some investors purchased the Companies’

products after Paybase launched, i.e., after “it became . . . clear that Paybase and Paycoin lacked

the allegedly promised features,” ECF No. 107 at 17. On this point, I agree with Fraser. A class-

wide inference of reliance on the alleged misrepresentations about Paycoin would not be

reasonable after it became clear that there would not be a $20 floor, a hundred-million-dollar

reserve fund, or adoption of Paycoin by any merchants. Once those facts were revealed, it can no

longer be said with confidence that an investor would not have purchased Paycoin (or exchanged

                                                51
Hashpoints for Paycoin) absent the Companies’ alleged misrepresentations. But this calls for

ending the class period earlier than Plaintiffs have proposed, rather than refusing to certify a

class at all. The question is which date to choose as the endpoint, in lieu of the Plaintiffs’

proposed endpoint of December 1, 2015.

       Counsel represented at the hearing that Paybase launched on either December 31, 2014 or

January 1, 2015. ECF No. 137 at 20, 40, 41. At that point, it may have been immediately clear

that the representations about merchant adoption were false, but it would not have been

immediately clear that there was no reserve fund or that the Companies would not maintain a $20

floor. At the hearing, Plaintiffs’ counsel agreed (and Fraser’s counsel did not dispute) that, by

“the second week, third week” of January the price of Paycoin was consistently trading “well

below $20 . . . like in 5 and 6 area” and remained at that low level. ECF No. 137 at 21.14 In

addition, the SEC’s investigation of the Companies was announced on January 19, 2015. See

ECF No. 107-1 at 223-227 (Exhibit A-42). While there were apparently some who purchased

after these events, they could not reasonably have done so in primary reliance on the above-

mentioned representations about Paycoin. Whatever their idiosyncratic reasons for doing so,

proof of reliance as to such persons would be too individualized to satisfy the predominance

requirement. For these reasons, I do not adopt the Plaintiffs’ proposed class definition, but

instead revise it to include only those individuals who purchased the products between August 1,




14
  Plaintiffs’ counsel mentioned an “Honors Program” during the hearing. ECF No. 137 at 22. He
explained that GAW Miners announced this program in early January and that, through the
program, GAW Miners promised to honor the $20 Paycoin price. Id. at 22-23. Although the
Plaintiffs included an exhibit referencing this program, see ECF No. 96-1 at 310, 314, this
program is not mentioned in the complaint or the briefs. Moreover, at the hearing, Plaintiffs’
counsel explained that he did not think the announcement of the program boosted the price of
Paycoin. ECF No. 137 at 23-24.
                                                 52
2014 and January 19, 2015. Persons who purchased after that date may still, of course, bring

individual claims.

                                               ***

       I conclude that, while no presumption applies, for those who purchased the Companies’

products between August 1, 2014, and January 19, 2015, the Plaintiffs may prove reliance

through common evidence of the nature of the alleged Ponzi scheme and the alleged

representations concerning Hashlets and Paycoin. Common issues will thus predominate with

respect to reliance.

                     5)   Loss Causation

       Fraser next argues that individual issues regarding loss causation will predominate, but

his argument on this point hinges on his arguments about reliance, which I have largely rejected

for the reasons set forth above. See ECF No. 107 at 24 (“Where, as here, putative class members

may have relied on varied representations at different times and to varying degrees, loss

causation cannot be resolved by way of generalized proof.”); id. at 24-25 (“Thus, individual

customer-by-customer inquiries would be required to determine the degree to which each

putative class member relied on the alleged misrepresentations (if at all) and the impact of that

reliance (if any) on that putative class member’s claimed losses.”).

       In any event, any individual inquiries regarding loss causation do not threaten to

predominate over common issues. Plaintiffs can show loss causation by proving that “the loss

was foreseeable and caused by the materialization of the risk concealed by the fraudulent

statement.” Carpenters Pension Trust Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 232-33

(2d Cir. 2014) (internal quotation marks omitted). “A misrepresentation is the ‘proximate cause’

of an investment loss if the risk that caused the loss was within the zone of risk concealed by the



                                                53
misrepresentations.” In re Omnicom Group, Inc. Securities Litig., 597 F.3d 501, 513 (2d Cir.

2010) (internal quotation marks and citation omitted). Here, as Plaintiffs argue, it was

foreseeable for Hashlets to fail because the Companies lacked the computing power to maintain

them. See ECF No. 97 at 39-40. Plaintiffs can and do argue, on a class-wide basis, that

misrepresenting the computing power behind Hashlets was the proximate cause of the

subsequent loss. See id. at 40. Similarly, Plaintiffs can establish on a class-wide basis that it was

foreseeable for Paycoin to fail because it was not backed by a hundred-million-dollar fund,

maintained at $20, or adopted by merchants.

                   Superiority

       The Plaintiffs must establish that “a class action is superior to other available methods for

fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The Second Circuit

has emphasized that the superiority analysis is “explicitly comparative in nature.” In Re

Petrobras, 862 F.3d at 268, that is, it calls for a comparison between a class action and “other

available methods” of adjudication. In assessing superiority, the court considers “four factors—

individual control of litigation, prior actions involving the parties, the desirability of the forum,

and manageability.” Sykes v. Mel S. Harris and Associates LLC, 780 F.3d 70, 82 (2d Cir. 2015).

Of these factors, “manageability is, by the far, the most critical concern in determining whether a

class action is a superior means of adjudication.” Id. (internal quotation marks omitted).

       Fraser argues that “the number of foreign putative class members weighs against

superiority of class adjudication,” ECF No. 107 at 38, because the Plaintiffs have not established

“that courts in each of the many foreign jurisdictions where customers of the Companies reside

would recognize the validity and binding effect of a final determination in a class action in the

United States,” id. at 39. At the April 12, 2019 hearing, Fraser’s counsel explained that this



                                                  54
weighs against superiority because foreign members of the proposed class may seek to file suit

against Fraser in jurisdictions that decline to recognize or enforce judgments by U.S. courts. ECF

No. 137 at 117-119.

       Fraser cites three cases in which courts within the Second Circuit excluded some foreign

members from the class on account of this concern. In In re Vivendi Universal, the plaintiffs

moved to certify a class including French, English, German, Austrian, and Dutch shareholders in

a securities fraud case against a French corporation. 242 F.R.D. 76 (S.D.N.Y. 2007). After

considering expert affidavits concerning foreign laws, the court found that a class action was a

superior method of litigation management for the French, English, and Dutch shareholders, but

that the plaintiffs fell short of establishing a probability that German and Austrian courts would

give res judicata effect to any judgment or settlement issuing from the action. Id. at 105

(“Because lawsuits could be brought by Austrian and German nationals against defendants

alleging the same wrongdoing that underlies the allegations of this case, the Court concludes that

the adjudication of German and Austrian shareholders’ claims in this class action is not

necessarily superior.”). In In re Alstom SA Sec. Litig., a group of investors including French,

English, Dutch, and Canadian shareholders brought suit against a French LLC, its subsidiaries,

and certain officers, for violations of federal securities laws. 253 F.R.D. 266 (S.D.N.Y. 2008). As

to the French shareholders, the court determined that the plaintiffs did not sufficiently

demonstrate “that French courts would more likely than not recognize and give preclusive effect

to any judgment rendered,” and excluded them from the class, in part because the corporation’s

organizational documents vested exclusive jurisdiction in a French court over disputes between

shareholders and the corporation. Id. at 282-84. Finally, in the third case Fraser cites, Ansari v.

New York Univ., the plaintiff sought to certify a class of 35 foreign nationals in a suit against a



                                                 55
university, its college of dentistry, and various officials. 179 F.R.D. 112 (S.D.N.Y. 1998). The

court denied the motion to certify, in part because although all of the proposed class members

were foreign, the parties did not address “what preclusive effect, if any, a Rule 23(b)(3) class

action w[ould] have in the various countries of which the prospective class members are

citizens.” Id. at 116-17.

        The Plaintiffs argue that these three cases are distinguishable, and that this case is more

like Marsden v. Select Medical Corp, where the court certified a class including foreign

individuals because the claim was “based on alleged misrepresentations made in the U.S. by an

American company whose shares traded on an American stock exchange.” 246 F.R.D. 480, 486

(E.D. Pa. 2007). The Marsden court distinguished In re Vivendi, and explained that the “mere

fact” that some members of the proposed class “hail[] from another country does not change the

fact that this action falls squarely under the securities laws of the United States.” Id. It further

explained that “it is far from clear how an Austrian court would even have jurisdiction over a suit

arising from the alleged fraud here.” Id. I agree that Marsden is a better guide for this case.

        This lawsuit is based on alleged misrepresentations by companies that have a principal

place of business in Connecticut and were allegedly controlled by individuals living in the

United States. ECF No. 57 at ¶¶ 18-20. Fraser has not explained how a foreign court would have

personal jurisdiction over him and neither the complaint nor any of the materials in the record

that the parties have pointed to suggest that any of Fraser’s conduct described in the complaint

occurred outside the United States or that Fraser has any connection to any non-U.S.

jurisdictions. Fraser does point out that Plaintiff Shinners discussed a Dubai lawsuit during

Garza’s sentencing hearing, but that suit, about which the parties have provided little

information, appears to have been brought against Garza, not Fraser. See ECF No. 107-1 at 31



                                                  56
(“Mr. Garza . . . is in the United States right now because he needed the government to get him

out of Dubai after a group of investors . . . tried to sue him in the Dubai court and won.”). By

itself, the existence of some foreign putative class members does not weigh against superiority as

Fraser has not pointed to evidence or legal authority suggesting that any foreign courts would

have jurisdiction over him or any other defendants. See Marsden, 246 F.R.D. at 486 (“[I]t is far

from clear how an Austrian court would even have jurisdiction over a suit arising from the

alleged fraud here, and Defendants offer no legal support for their insinuation that it would . . .

Such a speculative argument is simply not sufficient to support the exclusion . . . of foreign

investors, especially when they are otherwise entitled to sue in U.S. courts.”). Fraser has pointed

to no authority declining to certify a class on this basis in a case involving class members from

inside and outside the United States and defendants whose conduct took place exclusively within

the United States. While Plaintiffs bear the burden of establishing each element of Rule 23, they

need not rebut objections to class certification that rest on speculative scenarios.

        Accordingly, the existence of foreign putative class members does not weigh against the

superiority of class adjudication, and the Plaintiffs have satisfied the superiority requirement.

   V.      The Admissibility of Expert Reports

        As noted, Fraser has moved to strike the declarations of Plaintiffs’ experts Robert Mills

and Lou Kerner pursuant to Federal Rule of Evidence 702 and Daubert v. Merrill Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993). Because the Court did not consider either

declaration in reaching a decision on the Plaintiffs’ motion to certify, Fraser’s motion to strike is

DENIED AS MOOT.




                                                 57
                                          CONCLUSION

         For the reasons set forth above, the Plaintiffs’ motion for class certification is GRANTED

to the extent set forth in this ruling and Fraser’s motion to strike the declarations of Plaintiffs’

experts is DENIED AS MOOT. As noted above, because the parties have not yet had a chance to

comment on the modified class definition, they may, by July 5, 2019, file briefs not exceeding 10

pages in which they address any new issues raised by the modified class definition that the Court

has not already addressed in this decision.

                                                IT IS SO ORDERED.

                                                /s/ MICHAEL P. SHEA
                                                Michael P. Shea, U.S.D.J.
Dated:          Hartford, Connecticut
                June 21, 2019




                                                  58
